Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 1 of 85 PageID #: 15679




  EXHIBITS A-D
 REDACTED IN
THEIR ENTIRETY
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 2 of 85 PageID #: 15680




                   EXHIBIT E
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 3 of 85 PageID #: 15681



                                                                        Page 1

   1                  IN THE UNITED STATES DISTRICT COURT
   2                      FOR THE DISTRICT OF DELAWARE
   3                                  ---oOo---
   4       PHARMACYCLICS LLC and JANSSEN
           BIOTECH, INC.,
   5
                          Plaintiffs,
   6
                              vs.                    No. 18-192 (CFC)
   7                                                 CONSOLIDATED
   8       FRESENIUS KABI USA, LLC, et
           al.,
   9
                          Defendants.
  10       ____________________________/
  11
  12       (Full captions listed on next page.)
  13
  14
  15
  16                        VIDEOTAPED DEPOSITION OF
  17                           JOSEPH BUGGY, Ph.D.
  18                    _________________________________
  19                        FRIDAY, NOVEMBER 1, 2019
  20
  21
  22
  23       REPORTED BY:      HOLLY THUMAN, CSR No. 6834, RMR, CRR
  24                                                           (3602824)
  25

                                    Veritext Legal Solutions
       212-267-6868                   www.veritext.com                     516-608-2400
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 4 of 85 PageID #: 15682


                                                          Page 74                                                   Page 76
       1   Medicine and Co-chief of the Division of Immunology       1          THE VIDEO OPERATOR: We're going off the
       2   and Rheumatology at Stanford University Medical           2   record. The time is 10:14 A.M., and this is the
       3   Center and a member of Pharmacyclics' Scientific          3   end of Media Unit Number 1.
       4   Advisory Board."                                          4          (Recess from 10:15 A.M. to 10:27 A.M.)
       5         Do you see that?                                    5          THE VIDEO OPERATOR: We're back on the
       6      A. I do.                                               6   record at 10:26 A.M., and this is the beginning of
       7      Q. Okay. Do you know why Dr. -- strike that.           7   Media Unit 2.
       8         Do you know Dr. Genovese personally?                8   BY DR. HSU:
       9      A. We worked together -- I remember working            9       Q. I'm still looking at Buggy Deposition
      10   with him back in these days, but I haven't talked        10   Exhibit Number 10, the press release.
      11   to him in a long time.                                   11          Do you still have that in front of you?
      12      Q. Back in these days when you were working           12       A. I do.
      13   on the Btk project, you do remember talking with         13       Q. Now, there's a third paragraph in the
      14   him?                                                     14   second page that you were looking at that refers to
      15      A. I do.                                              15   a quote from Ranjana Advani.
      16      Q. Okay. And you talked to him about the Btk          16          Do you see that?
      17   project?                                                 17       A. I do.
      18      A. Yes.                                               18       Q. And it identifies him as "Associate
      19      Q. All right. And he was an advisor -- he             19   Professor, Stanford University Medical Center, and
      20   was on Pharmacyclics' Scientific Advisory Board.         20   principal investigator of the Phase 1 clinical
      21   Right?                                                   21   trial."
      22      A. Such as it was. I mean, the Scientific             22          Do you see that?
      23   Advisory Board was kind of small; but yes, he was        23       A. Yes.
      24   on the Scientific Advisory Board.                        24          MS. ANDERSEN: Objection to form.
      25      Q. Do you know why he was chosen to -- do you         25          THE WITNESS: I see it.
                                                          Page 75                                                   Page 77
       1 know why he was chosen to give a statement in this 1            BY DR. HSU:
       2 press release?                                       2             Q. Okay. Do you know who Dr. Advani is?
       3       MS. ANDERSEN: Objection. Calls for             3             A. Yes.
       4 speculation.                                         4             Q. Do you know him personally?
       5       THE WITNESS: Well, Mark is an expert in        5             A. Yes. It's a woman.
       6 autoimmune disease; both clinically treats patients  6             Q. Oh, I'm sorry. God, I got that wrong
       7 as Stanford and also the state of drugs and how      7          again.
       8 they're tested. So he's an expert, and so that's     8             A. It's okay.
       9 probably why he was asked to give a quote for the    9             Q. Okay. So she was the principal
      10 press release.                                      10          investigator for the Phase 1 study on the Btk
      11 BY DR. HSU:                                         11          project. Is that right?
      12    Q. And as an expert in this field, he has a      12                MS. ANDERSEN: Objection to form.
      13 good reputation in this field. Is that right?       13                THE WITNESS: She -- she was, yes.
      14       MS. ANDERSEN: Objection to form. Calls 14                 BY DR. HSU:
      15 for speculation.                                    15             Q. Okay. Did you work with her for that
      16       THE WITNESS: My understanding is that -- 16               study?
      17 was, and is -- that Mark has a good reputation,     17             A. Yes. I worked closely with Ranjana.
      18 yes.                                                18             Q. Okay. What was -- what was your
      19 BY DR. HSU:                                         19          involvement in the Phase 1 study that's being
      20    Q. Yeah. He's a co-chief at Stanford             20          referred to here?
      21 University Medical Center. He can't be a slouch.    21             A. I helped design the study and write the
      22 Right?                                              22          protocol and followed the data, again providing
      23    A. That -- I would agree, yes.                   23          guidance and oversight to the execution and
      24       DR. HSU: We've got to change tapes, so I      24          interpretation of the data.
      25 need to take a break. Thanks.                       25             Q. And Dr. Advani, does she have a good
                                                                                                      20 (Pages 74 - 77)
                                                   Veritext Legal Solutions
      212-267-6868                                   www.veritext.com                                      516-608-2400
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 5 of 85 PageID #: 15683


                                                          Page 130                                                     Page 132
       1   "peer-reviewing" means for an article?                     1   It's:
       2          MS. ANDERSEN: Objection to form.                    2           "These findings support Btk inhibition as
       3          THE WITNESS: So PNAS is a little bit                3        a therapeutic approach for the treatment of
       4   different than other journals in that you have to          4        human diseases associated with activation of
       5   have a member of the National Academy of Science --        5        the BCR pathway."
       6   so the National Academy of Science is a prestigious        6           Right?
       7   membership organization -- a prestigious                   7        A. That's right.
       8   organization of scientists that are elected. And           8        Q. Okay. That BCR pathway, that would
       9   so you have to get one of them to read it and say,         9   include B-cell non-Hodgkins lymphoma. Right?
      10   "This is good," and then they send it to peer             10           MS. ANDERSEN: Objection to form. Calls
      11   review after that. So there's kind of like two            11   for expert testimony.
      12   hurdles you have to get over.                             12           THE WITNESS: There was at the time
      13          And when they -- and "peer review," it             13   evidence in the literature that the BCR pathway is
      14   means you would send your manuscript -- or, I             14   important in non-Hodgkins lymphoma. It wasn't
      15   should say, the editors would send your manuscript        15   proven to be true, but there was evidence that it
      16   out anonymously. Well, if I'm writing a                   16   might be important.
      17   manuscript, I don't know who's peer-reviewing it.         17           So that's -- I would say is a hypothesis,
      18   It's anonymous to me. And it's to other scientists        18   that the BCR pathway is important for a B-cell
      19   in the field, and they would read it and critically       19   lymphoma.
      20   review it, and then the editor would decide whether       20   BY DR. HSU:
      21   or not it should be published.                            21        Q. Got it.
      22   BY DR. HSU:                                               22           If I go back to the Exhibit Number 18,
      23       Q. What member of PNAS first reviewed this            23   it's the National Cancer Institute slide
      24   article?                                                  24   presentation. I think it's -- yeah. That one
      25       A. That's actually listed here. That's --             25   right there.
                                                          Page 131                                                     Page 133
       1   Dr. Ronald Levy was the -- was the member who              1         Let me direct your attention to Slide 36.
       2   communicated it.                                           2   Do you see it has a box in it?
       3       Q. Oh, I see. It's up at the top, it says              3         It says "PCI-32765, Clinical Results," and
       4   "Edited by Ronald Levy." Right?                            4   underneath it, it says "Dr. Ahmed Hamdy, CMO."
       5       A. Yes.                                                5         Do you see that?
       6       Q. And he's at Stanford University. Correct?           6       A. I do.
       7       A. Yes.                                                7       Q. So he's the chief medical officer at
       8       Q. And I think this is -- goes without                 8   Pharmacyclics at the time?
       9   saying, but you reviewed the article before it was         9       A. Yes, he was.
      10   published. Right?                                         10       Q. All right. How was he involved with the
      11       A. Yes.                                               11   Phase 1 studies of ibrutinib?
      12       Q. And to the best of your understanding, it          12         MS. ANDERSEN: Objection to form and
      13   was accurate when it was published. Correct?              13   foundation.
      14       A. Yes.                                               14         DR. HSU: Yeah, let me restate that.
      15       Q. All right. And you agreed with the                 15       Q. Was he involved with the Phase 1 studies
      16   statements that were in this article. Correct?            16   for ibrutinib?
      17       A. I did, yes, and still do.                          17       A. I'm having trouble remembering when Ahmed
      18       Q. Now, I want to go back to the -- actually,         18   came to Pharmacyclics and what stage of clinical
      19   let me stay with this article.                            19   development we were. Certainly Ahmed -- I remember
      20         If you look at the abstract -- so there's           20   him as being very important in the Phase 2 studies
      21   a bold part in the front on the left-hand side in         21   for mantle cell and CLL, which is a later stage of
      22   the beginning of the article. That's the abstract.        22   clinical development.
      23   Correct?                                                  23         But you're asking specifically about the
      24       A. That's right.                                      24   Phase 1 study, which I know we began that before
      25       Q. I'm just looking at the last sentence.             25   Ahmed came. So at the very least, he would have

                                                                                                      34 (Pages 130 - 133)
                                                   Veritext Legal Solutions
      212-267-6868                                   www.veritext.com                                         516-608-2400
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 6 of 85 PageID #: 15684


                                                        Page 134                                                     Page 136
       1   been in charge of the medical monitoring of the          1         MS. ANDERSEN: Objection to form.
       2   patients still on the study; but any more detail         2         THE WITNESS: Yes.
       3   than that, I can't really remember.                      3   BY DR. HSU:
       4       Q. And when you say "the patients still on           4      Q. Okay. And this is the study that was --
       5   the study," you mean the Phase 1 patients, patients      5   we had previously talked about in the poster, the
       6   in the Phase 1 trial. Correct?                           6   ASH 2009 poster that we -- sorry, abstract that we
       7       A. Correct. Well, there's always some                7   looked at. Correct?
       8   patients, including on the Phase 1, that might be        8         MS. ANDERSEN: Objection to form.
       9   staying on the drug for a long time because they're      9         THE WITNESS: The -- yeah, the ASH 2009
      10   continuing to benefit. And this Phase 1, I don't        10   abstract refers to the Phase 1 study, and so does
      11   remember how long, but it was, you know, a year or      11   this.
      12   more, and those patients required monitoring, and       12   BY DR. HSU:
      13   that would have been one of Ahmed's many                13      Q. Got it. Okay.
      14   responsibilities as CMO.                                14         And if you turn to the next page,
      15       Q. Okay. And I think you referred to he was         15   Slide 38, it's referring to "Primary Objectives"
      16   involved in the Phase 2 study for ibrutinib. Is         16   and "Secondary Objectives."
      17   that correct?                                           17         Do you see that?
      18       A. Yes. Ahmed was very important to the             18      A. Yes.
      19   Phase 2 studies.                                        19      Q. And, in fact, you previously testified
      20       Q. How was he involved with the Phase 2             20   about these two objectives and the Phase 1 study.
      21   studies?                                                21   Correct?
      22       A. Well, my recollection is that Ahmed came         22         MS. ANDERSEN: Objection to form.
      23   up with the idea of the Phase 2 study in CLL. In        23   Mischaracterizes testimony.
      24   that study, we compared ibrutinib to a drug called      24         THE WITNESS: I can recall describing what
      25   ofatumumab, which was an FDA-approved treatment for     25   a Phase 1 study is and -- and making some of these
                                                        Page 135                                                     Page 137
       1   CLL. And how the design was studied and carried          1   points earlier, yes.
       2   out and executed, Ahmed made very important              2   BY DR. HSU:
       3   contributions to that as well as the mantle cell         3      Q. Well, let me ask it more directly.
       4   Phase 2 study.                                           4         Does this list the primary objectives and
       5       Q. What was his contribution to the mantle           5   the secondary objective for the Phase 1 ibrutinib
       6   cell Phase 2 study?                                      6   study that Pharmacyclics conducted?
       7       A. I mean, I can remember Ahmed being a very         7         MS. ANDERSEN: Objection to form.
       8   important voice in how the Phase 2 study was going       8         THE WITNESS: Yes.
       9   to be designed.                                          9         DR. HSU: Okay. We're going to run out of
      10          Usually, what we would do is get the             10   tape relatively soon, so we'll have to take a
      11   counsel of other experts in the field, so we would      11   break.
      12   talk to key opinion leaders and investigators who       12         THE VIDEO OPERATOR: Going off the record.
      13   were experts in mantle cell, and we would get their     13   The time is 11:52 A.M., and this is the end of
      14   input. And someone like Ahmed who knows how to do       14   Media Unit 2.
      15   clinical trials would be important in assimilating      15         (Lunch recess from 11:52 A.M. to
      16   all that information, writing the protocol, and         16         12:32 P.M.)
      17   then, even more importantly, executing on the           17                  --o0o--
      18   protocol to -- successfully.                            18               AFTERNOON SESSION
      19          So Ahmed was one of the people who was           19         THE VIDEO OPERATOR: We are back on the
      20   important in that -- in all that.                       20   record at 12:32 P.M., and this is the beginning of
      21       Q. Now, if you look at the next slide,              21   Media Unit 3.
      22   Slide 37, it -- are you there?                          22   BY DR. HSU:
      23       A. Yes.                                             23      Q. Welcome back, Dr. Buggy.
      24       Q. Okay. It's discussing the Phase 1 study          24      A. Thank you.
      25   design. Is that right?                                  25      Q. During your breaks, did you ever talk

                                                                                                    35 (Pages 134 - 137)
                                                  Veritext Legal Solutions
      212-267-6868                                  www.veritext.com                                        516-608-2400
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 7 of 85 PageID #: 15685




  EXHIBITS F-M
 REDACTED IN
THEIR ENTIRETY
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 8 of 85 PageID #: 15686




                   EXHIBIT N
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 9 of 85 PageID #: 15687




   Via Email                                                          November 6, 2019

   Thomas A. Rammer                                 Natalie C. Clayton
   Schiff Hardin LLP                                Alston & Bird LP
   233 S. Wacker Drive                              90 Park Avenue, 15th Floor
   Chicago, IL 60606                                New York, NY 10016-1387

   Todd S. Werner                                   Hershy Stern
   Carlson, Caspers, Vandenburgh & Lindquist        Kasowitz Benson Torres LLP
   225 South Sixth Street, Suite 4200               1633 Broadway
   Minneapolis, MN 55402                            New York, NY 10019

   Siegmund Y. Gutman
   Proskauer Rose LLP
   2029 Century Park East, Suite 2400
   Los Angeles, CA 90067-3010


          Re:     Pharmacyclics LLC v. Fresenius Kabi, et al., C.A. No. 18-192
                  (CFC) (D. Del.) (consolidated); Pharmacyclics LLC v. Alvogen
                  Pine Brook LLC, et al., C.A. No. 19-434 (CFC) (D. Del.)

   Dear Tom,

           We write in response to your November 3 email regarding Plaintiffs’ Rule 30(b)(6)
   objections and designations. We are available to meet and confer Thursday or Friday afternoon.
   Please confirm a time and provide a dial-in for the call.

   I.     Deposition Scheduling

         Dr. Gwen Fyfe has to move her deposition due to a personal scheduling conflict. She is
   now available for deposition on December 18 in Covington’s San Francisco office.

   II.    Plaintiffs’ Rule 30(b)(6) Designations

           First, your complaint that Defendants are “without a witness” to testify about the
   “development and use of ibrutinib at Celera,” is without merit. As you are aware, Celera is not a
   party to this lawsuit and no longer exists as a company. Pharmacyclics does not, nor did it ever,
   own Celera. Neither Pharmacyclics (nor Janssen) can speak on Celera’s behalf. Plaintiffs are not
   obligated to provide a corporate witness on such issues and do not intend to do so.

          Moreover, we disagree that our purportedly “piecemeal designation of corporate
   witnesses” is prejudicial to the Defendants. Plaintiffs have provided all of their designations to-
   date, which are in response to the eighty-six different topics that Defendants have collectively
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 10 of 85 PageID #: 15688




   November 6, 2019
   Page 2


   served, in a timely fashion. Your suggestion to the contrary is without merit as evidenced by
   Defendants’ own approach to designating witnesses. To date, none of the Defendants has
   provided a full list of designations and witnesses in response to Plaintiffs’ notices. Indeed,
   multiple Defendants have requested confirmation of depositions for their Rule 30(b)(6)
   designees without identifying any topics for these witnesses.

          In any event, Plaintiffs make the following additional designations.

          A.      Mr. Norbert Purro (November 12)

           Plaintiffs designate Mr. Norbert Purro to testify as to Capsule Defendants’ Topic Nos. 2
   and 3, limited to the research and development leading to the ibrutinib formulations developed
   by the inventors of the ’753, ’382, ’617, ’455, ’548, ’140, ’231, and ’232 Patents.

          Plaintiffs also designate Mr. Purro to testify as to Capsule Defendants’ Topic No. 11,
   subject to the objections and limitations in scope reflected in Plaintiffs’ Objections and
   Responses to the Topic.

          Plaintiffs also designate Mr. Purro to testify as to Capsule Defendants’ Topic No. 12,
   limited to dissolution characteristics, potency, or pharmacokinetics of non-Imbruvica® ibrutinib
   formulations developed by the inventors of the ’753, ’382, ’617, ’455, ’548, ’140, ’231, and ’232
   Patents prior to June 4, 2012.

           Plaintiffs also designate Mr. Purro to testify as to Capsule Defendants’ Topic No. 13,
   limited to ibrutinib formulations developed by the inventors of the ’753, ’382, ’617, ’455, ’548,
   ’140, ’231, and ’232 Patents prior to June 4, 2012, and ibrutinib formulations Plaintiffs tested in
   animals or humans prior to June 28, 2013.

          B.      Dr. Sriram Balasubramanian (November 15)

          Plaintiffs designate Dr. Sriram Balasubramanian to testify as to Capsule Defendants’
   Topic No. 1, limited to the decision to seek FDA approval for the indications in the Imbruvica®
   label.

          Plaintiffs also designate Dr. Balasubramanian to testify as to Capsule Defendants’ Topic
   No. 13, limited to the conditions or diseases for which Plaintiffs submitted Investigational New
   Drug Applications to FDA in connection with Imbruvica®.

          C.      Ms. Leslie Amendola (December 18)

           Plaintiffs designate Ms. Leslie Amendola to testify as to Capsule Defendants’ Topic Nos.
   29, 30, 31, 32, 33, 34, 35, and 36, subject to the objections and limitations in scope reflected in
   Plaintiffs’ Objections and Responses to the Topics.

          Plaintiffs also designate Ms. Amendola to testify as to Capsule Defendants’ Topic Nos.
   45, 47, and 48, and Alvogen’s Topic Nos. 22, 24, and 25, limited to non-privileged, factual
   information known or reasonably available to Plaintiffs with respect to the December 8, 2011
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 11 of 85 PageID #: 15689




   November 6, 2019
   Page 3


   Collaboration and License Agreement between Pharmacyclics and Janssen, and any
   amendments or addendum thereto.

          D.      Dr. Ching (Kenneth) Chong (December 20)

           Plaintiffs designate Dr. Kenneth Chong to testify as to Alvogen’s Topic Nos. 1, 2, 4,
   limited to the research and development leading to the claimed inventions of the Tablet Patents.

           Plaintiffs also designate Dr. Chong to testify as to Alvogen’s Topic Nos. 7 and 33, limited
   to the ibrutinib formulations developed by the named inventors of the Tablet Patents prior to
   March 3, 2015.

          E.      Dr. David Loury (TBD)

           Plaintiffs designate Dr. David Loury to testify as to Capsule Defendants’ Topic Nos. 2 and
   3, limited to the research and development leading to the claimed inventions of the ’090, ’999,
   ’881, ’883, and ’746 Patents.

   III.   Plaintiffs’ Offer to Meet and Confer with Respect to Certain Topics

          If the parties are able to agree on limitations of scope that would allow Plaintiffs to make
   a witness available on the following topics, Plaintiffs intend to make the following additional
   designations.

          A.      Objective Indicia Topics

           To be clear, Plaintiffs’ willingness to offer witnesses testify as to Capsule Defendants’
   Topic Nos. 15–18, and 20 (directed to objective indicia of non-obviousness), is not to be
   construed as any type of limitation on the type of evidence and specific contentions that
   Plaintiffs intend to offer as objective indicia of non-obviousness of the asserted patents. See
   Section IV below. Nonetheless, in the spirit of compromise, Plaintiffs are willing to make the
   following designations:

          Plaintiffs are willing to designate Dr. Balasubramanian to testify as to Capsule
   Defendants’ Topic No. 15, limited to factual, non-privileged information known or reasonably
   available to Plaintiffs with respect to how Imbruvica® has met the need in the medical
   community for the indications for which Imbruvica® FDA approval to treat.

           Plaintiffs are willing to designate Dr. Balasubramanian to testify as to Capsule
   Defendants’ Topic No. 16, limited to factual, non-privileged information known or reasonably
   available to Plaintiffs with respect to how Imbruvica® has demonstrated unexpected clinical
   efficacy.

          Plaintiffs are willing to designate Dr. Balasubramanian to testify as to Capsule
   Defendants’ Topic No. 17, limited to factual, non-privileged information known or reasonably
   available to Plaintiffs with respect to how Imbruvica® has been viewed by the medical
   community.
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 12 of 85 PageID #: 15690




   November 6, 2019
   Page 4



           Plaintiffs are willing to designate Dr. Tarak Mody to testify as to Capsule Defendants’
   Topic No. 17, limited to factual, non-privileged information known or reasonably available to
   Plaintiffs with respect to Pharmacyclics’s efforts to partner with other companies to develop
   ibrutinib.

          Plaintiffs are willing to designate Ms. Leslie Amendola to testify as to Capsule
   Defendants’ Topic No. 18, limited to factual, non-privileged information known or reasonably
   available to Plaintiffs with respect to the actual market share of Imbruvica® from launch to
   present and sales of Imbruvica® from launch to present.

          Plaintiffs are willing to designate Dr. Balasubramanian to testify as to Capsule
   Defendants’ Topic No. 20, limited to factual, non-privileged information known or reasonably
   available to Plaintiffs with respect to praise and recognition for Imbruvica®.

          B.      Other Topics

          Assuming the parties are able to agree on a reasonable scope for Capsule Defendants’
   Topic No. 7, Plaintiffs are willing to designate Dr. Balasubramanian to testify as to the topic.

           We have already provided a witness, Erick Goldman, to provide corporate testimony on
   Capsule Defendants’ Topic Nos. 8, 9, and 10. That deposition was a week-and-a-half ago. As is
   clear from our Objections and Responses and prior correspondence, Plaintiffs do not intend to
   provide any further corporate testimony on these topics. To the extent Defendants contend
   otherwise, we disagree on the merits and further note Defendants have waived any such
   argument by waiting until now to attempt to raise an issue.

   IV.    Defendants’ Contention Topics

           As for Defendants’ contention topics, including the objective indicia topics identified
   above, you seem to acknowledge that such topics are improper as-noticed by Defendants. The
   fact that you now claim to seek only “underlying facts” does not cure the basic defect that
   Defendants are seeking fact witness testimony about Plaintiffs’ litigation positions. As we have
   stated, contention topics are contrary to the practice in this District. See, e.g., Chalumeau Power
   Sys. LLC v. Alcatel-Lucent USA, Inc., No. 11-1175-RGA, tr. at 27–28 (D. Del. Oct. 4, 2013)
   (“contention depositions are not fair to whomever’s being asked to formulate these things”);
   Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC, No. 11-409-LPS-CJB, tr. at 40–44 (D. Del.
   Sept. 28, 2012) (denying a request to require plaintiffs to put forward a 30(b)(6) witness on
   contention topics related to secondary considerations of nonobviousness); Reliant Pharms., Inc.
   v. Par Pharm., Inc., No. 06-774-JJF, tr. at 20–21 (D. Del. Mar. 7, 2008) (“in this district there is
   a preference that contention discovery be conducted by interrogatory even when factual
   information is sought”); Pharmacia & Upjohn Co. v. Sicor, Inc., No. 04-833-KAJ, tr. at 36 (D.
   Del. Oct. 11, 2005) (“[I]nserting of the word ‘facts’ doesn’t make [a deposition topic] less of an
   effort to get at what is essentially the legal position of the party.”); McKesson Info. Solutions
   LLC v. The TriZetto Group, Inc., C.A. No. 04-1258-SLR, tr. at 21 (D. Del. Aug. 2, 2005) (“If you
   ask for depositions concerning the basis for a defense, that [should be] a contention
   interrogatory.”); Seagate Tech. LLC v. Cornice, Inc., No. 04-418-SLR, tr. at 38 (D. Del. June 28,
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 13 of 85 PageID #: 15691




   November 6, 2019
   Page 5


   2005) (“No contention depositions. Those are in writing. There’s no one person that should have
   to answer that.”); ArthroCare Corp. v. Smith & Nephew, Inc., No. 01-504-SLR, tr. at 13-14 (D.
   Del. Oct. 15, 2002) (“I would not put any credence in contention depositions to have one person
   be designated as the corporate spokesperson for legal issues . . . and even incorporating all the
   facts. That’s what interrogatories are for . . . I would say don’t bother taking them [i.e.,
   contention depositions]. I think they’re ridiculous . . .”); Axiohm IPS, Inc. v. Epson Am., Inc.,
   No. 00-420-SLR, tr. at 4 (D. Del. Mar. 28, 2001) (“[W]e don’t do contention depositions in this
   district”).

           Your position that “Plaintiffs will not rely on any facts in their possession to support their
   legal conclusions in expert discovery or at trial” and your attempt to use fact witness depositions
   as an attempt to close Plaintiffs out on contentions and litigation positions, show precisely why
   such topics are not typically permitted in this District. See, e.g., Tiegel Mfg. Co. v. Globe Union,
   Inc., No. 84-483, tr. at 14 (D. Del. Oct. 5, 1984) (“It has been the consistent position of this Court
   that a lay person shouldn’t be required to formulate a party’s contention in response to
   deposition questioning and that not even a lawyer should be required to formulate trial strategy
   and contentions in immediate response to questions on deposition.”).

           Your position that Plaintiffs’ contentions and litigation positions should be limited by
   any proffered fact testimony is unfounded. Plaintiffs have disclosed and will continue to disclose
   the bases for their litigation positions, as appropriate under the Scheduling Order, Federal
   Rules, and District of Delaware Default Standard.

                                                                                Regards,




                                                                                Chanson Chang
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 14 of 85 PageID #: 15692




                   EXHIBIT O
  Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 15 of 85 PageID #: 15693




From:                              Andersen, Erica
Sent:                              Tuesday, December 10, 2019 4:18 PM
To:                                Farnan, Kelly E.; Tigan, Jeremy A.
Cc:                                'Rammer, Thomas A.'; Shri.Abhyankar@alston.com; Alvogen_Ibrutinib@proskauer.com;
                                   bpalapura@potteranderson.com; Brian Farnan; CMarsili@carlsoncaspers.com;
                                   clynch@proskauer.com; Natalie.Clayton@alston.com; Moore; DGattuso@hegh.law;
                                   sgutman@proskauer.com; DHanna@proskauer.com; HStern@kasowitz.com;
                                   JHiggins@ycst.com; Ibrutinib-AB@alston.com; JDeshmukh@kasowitz.com;
                                   JGuhaniyogi@kasowitz.com; kirk.bradley@alston.com; Michael Farnan;
                                   movanesian@proskauer.com; SLockner@carlsoncaspers.com;
                                   SMatheson@carlsoncaspers.com; FKibrutinib; msharp@ycst.com;
                                   sobyrne@potteranderson.com; TWerner@carlsoncaspers.com;
                                   Zydus_Imbruvica@kasowitz.com; Melanie Sharp; JHiggins@ycst.com;
                                   bpalapura@potteranderson.com; DGattuso@hegh.law; JBlumenfeld; AbbVie_Imbruvica;
                                   'KLJanssenImbruvicaANDAFresenius
                                   (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)'
Subject:                           RE: Imbruvica Hatch-Waxman: Fyfe Deposition


Kelly,

We disagree with your characterization below. At any point between Friday evening and Tuesday morning, you could have
offered Plaintiffs the courtesy of a response saying you were evaluating whether you could move forward with the
deposition. You did not.

Instead, this morning you said Defendants intended to unilaterally call the Court about this issue. There was no indication
whatsoever that Defendants were willing to accommodate this deposition. Based on our understanding--and the fact that
it was 4:30 am PT when you emailed--our DE counsel tried to work with you to find a suitable proposal. There was no
gamesmanship involved nor did we "reverse course" from what we have said in our multiple emails on this topic. If
Defendants were available to take the deposition they should have made that clear--and should not have said they
intended to call the Court without Plaintiffs' counsel after ignoring our multiple emails over three days.

Your email below makes no mention of our proposed compromise, which we understand our DE Counsel has conveyed to
you. If Defendants will agree to drop the deposition of Dr. Fyfe, we agree not to call her at trial.

We are available to meet and confer at 4:30 pm ET/1:30 pm PT. Please provide a dial in.

Thanks,
Erica



Erica N. Andersen
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956
T +1 202 662 5549 | eandersen@cov.com
www.cov.com




                                                             1
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 16 of 85 PageID #: 15694

   From: Farnan, Kelly E.
   Sent: Tuesday, December 10, 2019 3:44 PM
   To: Andersen, Erica ; Tigan, Jeremy A.
   Cc: 'Rammer, Thomas A.' ; Shri.Abhyankar@alston.com; Alvogen_Ibrutinib@proskauer.com;
   bpalapura@potteranderson.com; Brian Farnan ; CMarsili@carlsoncaspers.com; clynch@proskauer.com;
   Natalie.Clayton@alston.com; Moore ; DGattuso@hegh.law; sgutman@proskauer.com;
   DHanna@proskauer.com; HStern@kasowitz.com; JHiggins@ycst.com; Ibrutinib-AB@alston.com;
   JDeshmukh@kasowitz.com; JGuhaniyogi@kasowitz.com; kirk.bradley@alston.com; Michael Farnan ;
   movanesian@proskauer.com; SLockner@carlsoncaspers.com; SMatheson@carlsoncaspers.com; FKibrutinib ;
   msharp@ycst.com; sobyrne@potteranderson.com; TWerner@carlsoncaspers.com;
   Zydus_Imbruvica@kasowitz.com; Melanie Sharp ; JHiggins@ycst.com; bpalapura@potteranderson.com;
   DGattuso@hegh.law; JBlumenfeld ; AbbVie_Imbruvica ; 'KLJanssenImbruvicaANDAFresenius
   (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)'
   Subject: RE: Imbruvica Hatch-Waxman: Fyfe Deposition

   [EXTERNAL]
   Erica,

   We disagree with your characterizations of this dispute. Plaintiffs were notified on November 26 that the
   unilaterally changed date was difficult for Defendants and a December 5 email from Alvogen’s counsel made
   clear that “Counsel for the Capsule Defendants and Tablet Defendants will not attend Dr. Fyfe’s deposition.”
   That situation was made all the more difficult by Plaintiffs’ decision to dump 14,000 pages of documents on
   Defendants (despite disclosing on October 23 that Plaintiffs knew they needed to produce these documents).
   Defendants diligently evaluated whether there was any potential way to accommodate Dr. Fyfe’s schedule while
   also adequately preparing in light of the nearly 14,000 pages of Dr. Fyfe’s files produced last Tuesday evening. It
   only became apparent very late last night that it was not workable for defendants to proceed under these
   circumstances and we promptly contacted plaintiffs.

   As of this morning, Defendants were prepared to seek emergency relief from the Court and, if that relief was
   denied, one defendant was prepared to travel to the deposition to ensure at least some testimony would be
   obtained from the witness. However, Plaintiffs encouraged Defendants to handle this in an orderly process and
   to try to confer today about the issue. It is for that reason only that the defendant cancelled their travel plans. It
   was not Defendants’ understanding that Plaintiffs would attempt to take a substantive advantage based on that
   procedural suggestion. Rather than make an attempt to confer, Plaintiffs waited until nearly 3:00 pm to reverse
   course from this morning’s call.

   Given Plaintiffs’ attempt to take a substantive advantage from their procedural suggestion, Defendants require
   that we confer immediately as we are still prepared to go to Court today. We have a limited window in which
   one defendant could still travel to take the deposition.

   Defendants have agreed to accommodate Dr. Fyfe in any way possible – with the only caveat being that
   defendants have a bare minimum amount of time to review documents and actually be available for the
   deposition. We are hopeful Judge Connolly doesn’t need to be burdened with this issue (especially on an
   emergency basis), but it appears Plaintiffs may have left us no choice.

   Please let us know when you can confer today.

   Kelly




                                                         2
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 17 of 85 PageID #: 15695




   The information contained in this electronic communication is intended only for the use of the
   individual or entity named above and may be privileged and/or confidential. If the reader of this
   message is not the intended recipient, you are hereby notified that any unauthorized
   dissemination, distribution or copying of this communication is strictly prohibited by law. If you
   have received this communication in error, please immediately notify us by return e-mail or
   telephone (302-651-7700) and destroy the original message. Thank you.



   From: Andersen, Erica <eandersen@cov.com>
   Sent: Tuesday, December 10, 2019 2:05 PM
   To: Farnan, Kelly E. <Farnan@RLF.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
   Cc: 'Rammer, Thomas A.' <TRammer@schiffhardin.com>; Shri.Abhyankar@alston.com;
   Alvogen_Ibrutinib@proskauer.com; bpalapura@potteranderson.com; Brian Farnan <bfarnan@farnanlaw.com>;
   CMarsili@carlsoncaspers.com; clynch@proskauer.com; Natalie.Clayton@alston.com; Moore
   <dmoore@potteranderson.com>; DGattuso@hegh.law; sgutman@proskauer.com; DHanna@proskauer.com;
   HStern@kasowitz.com; JHiggins@ycst.com; Ibrutinib-AB@alston.com; JDeshmukh@kasowitz.com;
   JGuhaniyogi@kasowitz.com; kirk.bradley@alston.com; Michael Farnan <mfarnan@farnanlaw.com>;
   movanesian@proskauer.com; SLockner@carlsoncaspers.com; SMatheson@carlsoncaspers.com; FKibrutinib
   <FKibrutinib@schiffhardin.com>; msharp@ycst.com; sobyrne@potteranderson.com;
   TWerner@carlsoncaspers.com; Zydus_Imbruvica@kasowitz.com; Melanie Sharp <msharp@ycst.com>;
   JHiggins@ycst.com; bpalapura@potteranderson.com; DGattuso@hegh.law; JBlumenfeld
   <JBlumenfeld@MNAT.com>; AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>;
   'KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)'
   <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
   Subject: RE: Imbruvica Hatch-Waxman: Fyfe Deposition

   Kelly,

   On Friday, we emailed stating the parties should proceed with Dr. Fyfe's deposition, and asked Defendants to
   confirm. We did not receive the courtesy of a response from Defendants that day or all weekend. We also did not
   receive the courtesy of a response to our two emails yesterday regarding the deposition. Plaintiffs' counsel flew to
   California for Dr. Fyfe's preparation and deposition, and were fully prepared to go forward with the deposition as
   scheduled. It is clear Defendants had no intention of taking the deposition all along, yet refused us the basic
   courtesy of informing us they would not show up until the morning before the deposition, wasting time and
   resources.

   At 7:25 a.m. ET this morning you informed us Defendants would make an emergency call at to chambers at 9:00
   am ET whether Plaintiffs' Delaware counsel joined or not -- and when Plaintiffs' lead counsel is in California
   (three times zones away) for Dr. Fyfe's deposition--without having responded to any of our emails over the past
   three days or attempting to meet and confer. We understand, per your call and emails with Plaintiffs' Delaware
   counsel, that Defendants object to holding Dr. Fyfe's deposition tomorrow and will seek the Court's assistance if
   Plaintiffs will not reschedule. We also understand that Defendants are willing to meet and confer and raise this
   issue on a non-emergency basis with the Court (e.g., in connection with the December 19 conference) if necessary.

   As we have said before, Dr. Fyfe, a third party, has a busy schedule and Plaintiffs are not able to make her
   available for another deposition. She reserved the time for the preparation and deposition and we went forward
   with preparations yesterday. The production of 2500 documents--many previously produced--over a week before
   the deposition does not justify a last-minute refusal to hold her deposition tomorrow. Counsel promptly searched
   for, reviewed, and produced documents in light of Dr. Fyfe's travel schedule (and moved Dr. Fyfe's deposition
   once it was clear she had documents that would need to be produced). Moreover, Plaintiffs are still receiving
   productions--some significant--from Defendants themselves and continue to conduct depositions despite that.



                                                         3
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 18 of 85 PageID #: 15696
   Plaintiffs and Dr. Fyfe were put to burden and expense. Defendants should have agreed to attend the deposition as
   scheduled. We will oppose holding her deposition on any other date, but per this morning's call and
   correspondence, agree that it is unnecessary to burden the Court with this dispute on an emergency basis.

   Regards,
   Erica



   Erica N. Andersen
   Covington & Burling LLP
   One CityCenter, 850 Tenth Street, NW
   Washington, DC 20001-4956
   T +1 202 662 5549 | eandersen@cov.com
   www.cov.com




           From: Farnan, Kelly E. <Farnan@RLF.com>
           Sent: Tuesday, December 10, 2019 7:25 AM
           To: Tigan, Jeremy A. <JTigan@MNAT.com>
           Cc: 'Rammer, Thomas A.' <TRammer@schiffhardin.com>; Shri.Abhyankar@alston.com;
           Alvogen_Ibrutinib@proskauer.com; bpalapura@potteranderson.com; Brian Farnan
           <bfarnan@farnanlaw.com>; CMarsili@carlsoncaspers.com; clynch@proskauer.com;
           Natalie.Clayton@alston.com; Moore <dmoore@potteranderson.com>; DGattuso@hegh.law;
           sgutman@proskauer.com; DHanna@proskauer.com; HStern@kasowitz.com; JHiggins@ycst.com;
           Ibrutinib-AB@alston.com; JDeshmukh@kasowitz.com; JGuhaniyogi@kasowitz.com;
           kirk.bradley@alston.com; Michael Farnan <mfarnan@farnanlaw.com>; movanesian@proskauer.com;
           SLockner@carlsoncaspers.com; SMatheson@carlsoncaspers.com; FKibrutinib
           <FKibrutinib@schiffhardin.com>; msharp@ycst.com; sobyrne@potteranderson.com;
           TWerner@carlsoncaspers.com; Zydus_Imbruvica@kasowitz.com; Melanie Sharp <msharp@ycst.com>;
           JHiggins@ycst.com; bpalapura@potteranderson.com; DGattuso@hegh.law; JBlumenfeld
           <JBlumenfeld@MNAT.com>; AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>;
           'KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)'
           <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
           Subject: RE: Imbruvica Hatch-Waxman: Fyfe Deposition

           [EXTERNAL]
           Jeremy,

           In light of Plaintiffs’ refusal to offer alternative dates for the Fyfe deposition, I plan to call the Court at
           9:00 a.m. to ask Judge Connolly for an emergency teleconference to have the deposition rescheduled.
           You can use the following dial-in information if you would like to join the call:

           (866) 353-7635
           Code 3026517705

           Thanks,
           Kelly




                                                          4
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 19 of 85 PageID #: 15697




         The information contained in this electronic communication is intended only for the use of
         the individual or entity named above and may be privileged and/or confidential. If the
         reader of this message is not the intended recipient, you are hereby notified that any
         unauthorized dissemination, distribution or copying of this communication is strictly
         prohibited by law. If you have received this communication in error, please immediately
         notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
         Thank you.



         From: Denuyl, David S [mailto:DDenuyl@cov.com]
         Sent: Monday, December 09, 2019 9:44 AM
         To: Rammer, Thomas A. <TRammer@schiffhardin.com>; Hanna, David M. <DHanna@proskauer.com>;
         Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>;
         Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian
         Farnan <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
         DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
         R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnan <mfarnan@farnanlaw.com>; Aly, Imron T.
         <IAly@schiffhardin.com>; Hsu, John K. <JHsu@schiffhardin.com>; Nelson, Kevin M.
         <KNelson@schiffhardin.com>; Turnelius, Bridget <bturnelius@schiffhardin.com>; Stephane O'Byrne
         <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Todd S Werner
         <TWerner@carlsoncaspers.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
         <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy
         Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Riaz, Ahmed M.T.
         <ARiaz@schiffhardin.com>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
         <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins, James
         <JHiggins@ycst.com>
         Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; JBlumenfeld@MNAT.com;
         KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
         <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
         Subject: [EXT] Imbruvica Hatch-Waxman: Fyfe Deposition

         Counsel:

         Dr. Fyfe's deposition will begin at 8:00 am on Wednesday at Covington's SF office. Please note
         that Dr. Fyfe has a hard stop at 5:00 pm. For purposes of security and ensuring adequate
         conference space and resources, please let us know who from Defendants will be attending, as
         well as the names of the court reporter and videographer, by COB PT today.

         Regards,
         David

         David Denuyl
         Covington & Burling LLP
         Salesforce Tower, 415 Mission Street, Suite 5400
         San Francisco, CA 94105-2533
         T +1 415 591 7033 | ddenuyl@cov.com
         www.cov.com




                                                            5
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 20 of 85 PageID #: 15698
         This message
         is from a law
         firm and
         may contain
         information
         that is
         confidential
         or legally
         privileged. If
         you are not
         the intended
         recipient,
         please
         immediately
         advise the
         sender by
         reply e-mail
         that this
         message has
         been
         inadvertently
         transmitted
         to you and
         delete this e-
         mail from
         your system.
         Thank you
         for your
         cooperation.

         -------------------------------------------------------------------
         This message and any attachments may contain confidential
         information protected by the attorney-client or other privilege.
         If you believe that it has been sent to you in error,
         please reply to the sender that you received the message in
         error. Then delete it. Thank you.
         -------------------------------------------------------------------




                                           6
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 21 of 85 PageID #: 15699




 EXHIBITS P-DD
 REDACTED IN
THEIR ENTIRETY
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 22 of 85 PageID #: 15700




                 EXHIBIT EE
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 23 of 85 PageID #: 15701



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   ASTELLAS PHARMA INC., et al.,

                  Plaintiffs,

                  v.                                     Civil Action No. 16-905-JFB-CJB
                                                         Consolidated
   ACTAVIS ELIZABETH LLC, et al.,

                  Defendants.
                                      MEMORANDUM ORDER

          At Wilmington this 15th day of May, 2019.

          WHEREAS, on April 2, 2019, the parties in these consolidated Hatch-Waxman actions

   filed a "Motion for Teleconference to Resolve Discovery Dispute" ("Motion") regarding their

   various requests that: (1) certain material be stricken from the parties' expert reports; and (2) the

   parties be precluded from raising the stricken subject matter at trial.' (D.I. 391) In this

   Memorandum Order, the Court considers the portion of Defendants Sawai Pharmaceutical Co.,

   Ltd., Sawai USA Inc. (together with Sawai Pharmaceutical Co. Ltd., "Sawai"), Zydus

   Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd.'s (together with Zydus Pharmaceuticals

  (USA) Inc., "Zydus" and collectively with Sawai, "Defendants") Motion relating to their

  requests to strike Plaintiffs Astellas Pharma Inc., Astellas Ireland Co., Ltd. and Astellas Pharma

  Global Development, Inc.'s (collectively, "Astellas" or "Plaintiffs") expert opinions and new

  documents regarding two validity-related topics: (1) the need for the "selection" of mirabegron

  for further development from the prior art (the "selection theory"): and (2) the inventorship story


          1       Although the parties characterized their requests as "discovery disputes[,]" (D.I.
  384 at 1), they are actually motions to strike. Despite this, the Court noted that it would, as a
  procedural matter, treat the disputes as if they were discovery disputes. (D.I. 389) That is, the
  Court permitted the parties to file letter briefs regarding the disputes and thereafter held a
  teleconference to allow for oral argument.
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 24 of 85 PageID #: 15702



   relating to United States Patent Nos. 7,342,117 and 7,982,049 (collectively, the "polymorph

   patents").2 (D.I. 392 at 3-6; D.I. 409 at 3-4) With respect to these issues, the Court has

   considered the parties' letter briefs, (D.I. 392, 399, 409), and the parties' arguments made during

   the April 17, 2019 telephonic argument, (D.I. 420 (hereinafter, "Tr."));3

          NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

          1.      Federal Rule of Civil Procedure 37(c)(1) provides that "[i]f a party fails to

   provide information . . . as required by Rule 26[ ](e), the party is not allowed to use that

   information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

   substantially justified or is harmless." In considering whether to exclude evidence relating to an

   untimely or otherwise improper disclosure, the United States Court of Appeals for the Third

   Circuit has directed district courts to weigh certain factors, known as "the Pennypack factors":

   (1) the surprise or prejudice to the moving party; (2) the ability of the moving party to cure any

   such prejudice; (3) the extent to which allowing the testimony would disrupt the order and

   efficiency of trial; (4) bad faith or willfulness in failing to comply; and (5) the importance of the

   testimony sought to be excluded. See Meyers v. Pennypack Woods Home Ownership Ass'n, 559

   F.2d 894, 904-05 (3d Cir. 1977), overruled on other grounds, Goodman v. Lukens Steel Co., 777

   F.2d 113 (3d Cir. 1985); see also Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir.

   1997). Because "[t]he exclusion of critical evidence is an extreme sanction," the Third Circuit

   has explained that it should be reserved for circumstances amounting to "willful deception or


          2
                  Plaintiffs presently assert four patents in this case. The polymorph patents recite
   mirabegron crystals (or "polymorphs"). (See D.I. 392 at 1 n.2) The other two patents recite
   methods of treating overactive bladder with mirabegron. (Id.)

          3
                  The Court will resolve the other issues raised by Defendants' Motion in separate
   Order(s).
                                                     2
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 25 of 85 PageID #: 15703



   flagrant disregard of a court order by the proponent of the evidence." In re Paoli R.R. Yard PCB

   Litig., 35 F.3d 717, 791-92 (3d Cir. 1994) (internal quotation marks and citations omitted).

          2.       With respect to Plaintiffs' selection theory, the Court DENIES Defendants'

   request to strike this material (and any new supporting documents) from Plaintiffs' experts'

   Rebuttal Reports. Defendants assert that they served initial invalidity contentions with respect

   to, inter alia, the polymorph patents over 18 months ago, and subsequently sought Plaintiffs'

   rebuttal validity contentions through Interrogatories served in September 2017 and during Rule

   30(b)(6) depositions in the summer of 2018. (D.I. 392 at 3-4 & nn. 19, 20)4 Defendants

   complain that Plaintiffs were unhelpful in that regard, "provid[ing] bare-bones responses[,]

   refus[ing] to substantially supplement despite [] repeated requests[, and] inadequately

   prepar[ing] and/or improperly limit[ing] its corporate witnesses on related topics." (Id. at 3-4 &

   nn. 21-23) As an example, Defendants point to Plaintiffs' response to Defendants' Interrogatory

   No. 15, which requested a "detailed explanation" and "claim by claim analysis" in support of

   Plaintiffs' disagreement with Defendants' Joint Invalidity Contentions. (D.I. 394, ex. K at 26)

   Plaintiffs responded, inter alia, that:

                  Defendants have not identified any prior art reference that
                  anticipates any claim of the [asserted] patents. Defendants have
                  not identified any prior art reference or combination of references
                  that renders any claim of any of the aforesaid patents obvious.
                  Defendants' Joint Invalidity Contentions, served on August 25,
                  2017, are erroneous in their entirety; and Astellas disagrees with
                  Defendants' Joint Invalidity Contentions in their entirety.




          4
                  Fact discovery in this case closed on July 13, 2018. (See D.I. 275)

                                                   3
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 26 of 85 PageID #: 15704



   (Id. at 27) Accordingly, Defendants assert that they were "surprised" to see Plaintiffs' "new

   theory" in all four of their rebuttal expert reports regarding the "need for the `selection' of

   mirabegron for further development from the prior art as part of the analysis of Defendants'

   obviousness defenses." (D.I. 392 at 4-5; Tr. at 63 (Sawai's counsel asserting that Plaintiffs'

   Response to Defendants' Interrogatory No. 15 amounted to "nothing, essentially saying that our

   invalidity contentions were just wrong and with no reasoning whatsoever. So we had no idea

   that they were going to argue that . . . you would select something else besides [m]irabegron"))

   Defendants argue that this disclosure was untimely and that the Pennypack factors weigh in favor

   of striking Plaintiffs' selection theory. (D.I. 392 at 5)

          3.      For their part, Plaintiffs contend that their selection theory directly rebuts

   Defendants' experts' invalidity opinions and therefore is permissible in their experts' rebuttal

   reports. (D.I. 399 at 4) For instance, one of Defendants' experts, Michael B. Chancellor, M.D.,

   opines in his opening report on invalidity that certain of the asserted claims are invalid over,

   inter alia, United States Patent No. 6,346,532 (the "'532 patent"). In support, Dr. Chancellor

   asserts that "[a] [person of ordinary skill in the art, or POSA] would have been motivated to

   select mirabegron as a 133-adrenoceptor agonist" and "would have had a reasonable expectation

   of success in treating overactive bladder [`OAB'] with mirabegron because it was known to be a

   selective I33-AR agonist[.]" (D.I. 394, ex. F at ¶¶ 117, 150-53, 169) In Plaintiffs' expert Martin

   C. Michel, M.D.'s Rebuttal Report, in a section entitled "Astellas's '532 Patent Concerns the

   Potential Treatment of Obesity/Diabetes—There was No Motivation for a POSA to Select

   Astellas's '532 Patent When Looking For an OAB Treatment[,]" Dr. Michel opines that the '532

   patent does not allow for the selection of any compound with the reasonable expectation of

   success for treating OAB, and furthermore, that there was no motivation for a POSA to select

                                                      4
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 27 of 85 PageID #: 15705



   any of one of the more than 100 compounds disclosed in that patent for OAB treatment,

   including the Example 41 compound (i.e., mirabegron). (Id , ex. C at ¶¶ 217-20, 225-26, 228)

   These are among the paragraphs that Defendants seek to strike.5

          4.      The material relating to Plaintiffs' selection theory does not amount to an

   untimely or otherwise improper disclosure. Rather, the Court finds that this theory is proper

   rebuttal to Defendants' experts' invalidity assertions. See, e.g., Withrow v. Spears, 967 F. Supp.

   2d 982, 1001-02 (D. Del. 2013) (noting that rebuttal is proper if the intent is to rebut evidence on

   the same subject matter identified by the opposing party's expert report, and that such rebuttal

   "may cite new evidence and data so long as the new evidence and data is offered to directly

   contradict or rebut the opposing party's expert") (internal quotation marks and citation omitted);

   see also (D.I. 409 at 3 (Defendants acknowledging that "Astellas relies heavily on the `selection'

   theory . . . as part of its rebuttal to Defendants' invalidity defenses")) While it may be true that

   Defendants sought information from Plaintiffs regarding their validity contentions during the

   discovery period, to the extent that Defendants were unsatisfied with Plaintiffs' responses, they

   could have filed a motion to compel a more complete or narrow response. (Had they, they

   almost certainly would have obtained relief, at least with regard to Plaintiffs' response to

   Defendants' Interrogatory No. 15, which said little but basically left open the possibility that

   Plaintiffs might argue anything in later rebutting Defendants' invalidity positions.). But


          5         As another example, Defendants seek to strike portions of the Rebuttal Expert
   Report of Plaintiffs' expert Allan S. Myerson, Ph.D. wherein Professor Myerson opines that
   Defendants' experts Michael J. Cima, Ph.D. and Craig Eckhardt, Ph.D. fail to consider, in their
   invalidity analysis, the full scope and content of the '532 patent because the person of ordinary
   skill would have been looking at hundreds (if not thousands) of possible candidate compounds,
   not just mirabegron, and the experts provide no basis for motivation to focus on mirabegron.
   (See, e.g., D.I. 394, ex. A at ¶¶ 150-51, 154-56)

                                                     5
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 28 of 85 PageID #: 15706



   Defendants did not. And, having failed to do so, Defendants had to have anticipated that

   Plaintiffs' Rebuttal Expert Reports regarding invalidity would say more than simply

   "Defendants' experts are wrong."6 Cf. San Disk Corp. v. Round Rock Research LLC, No. C 11-

   5243 RS, 2014 WL 2700853, at *3 (N.D. Cal. June 13, 2014) (denying plaintiff's motion to

   strike expert's descriptions of new indirect infringement theories not sufficiently set out in

   infringement contentions on that topic, and agreeing that "if [plaintiff] believed the infringement

   contentions were inadequate, it should have moved to compel amended contentions during

   discovery[;]" but granting the motion to strike as to additional accused products other than those

   that were "expressly" identified in infringement contentions because "[u]ntil the expert reports

   were served that identified [new] product lines [plaintiff] had not understood to be part of the

   case, [plaintiff] had no reason to know of any inadequacies in [defendant's] infringement

   contentions"). The Court therefore DENIES Defendants' Motion as it relates to Plaintiffs'

   selection theory.

          5.       With regard to Plaintiffs' inventorship story, the Court reaches the same

   conclusion. While Defendants suggested during the discovery period (i.e., by way of deposition

   questioning) that they would assert, inter alia, that Mr. Susumu Igarashi should have been a

   named inventor of the polymorph patents, (see, e.g., D.I. 394, ex. R at Awamura Dep. Tr. at 244-

   45, 255-68; see also D.I. 409, ex. HH at 2), Plaintiffs first learned all of the details of

   Defendants' improper inventorship claim only when Defendants served their Final Invalidity




          6
                   Defendants further assert that they were surprised by Plaintiffs' selection theory
   because it "has been rejected by the Federal Circuit." (D.I. 392 at 5 & n.26; Tr. at 62-63 ("The
   selection theory was surprising in that the [F]ederal [C]ircuit has rejected it before, so we were . .
   . surprised that they went that way.")) The issue of whether the selection theory is legally sound,
   however, is not presently before the Court. (Tr. at 63)
                                                      6
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 29 of 85 PageID #: 15707



   Contentions in October 2018, (D.I. 394, ex. V at 204-06), with the claim being further discussed

   in Professor Cima's November 2018 opening report, (id., ex. E at n198-206; see also, e.g., D.I.

   392 at 5 n.28 ("Defendants' Final [Infringement Contentions] and Cima Opening [Report]

   summarize our understanding of the . . . invention story [relating to the polymorph patents] after

   fact discovery.")) To the extent that Defendants were unsatisfied during the discovery period

   with Plaintiffs' "minimal additional information [beyond largely "rehashed information" from

   the publicly available polymorph patents] about when each of the asserted claims was invented

   and by whom[,]" (D.I. 392 at 5-6), Defendants could have moved for relief from the Court, but

   they did not. The portions of Professor Myerson's Rebuttal Report that Defendants seek to strike

   regarding the inventorship story of the polymorph patents directly rebut Professor Cima's

   inventorship analysis. (See D.I. 394, ex. A at Section IX.F; D.I. 392 at 5 n.27; D.I. 399 at 5; D.I.

   409 at 3 (Defendants acknowledging that "Astellas relies heavily on the . . . new PM

   `inventorship' story as part of its rebuttal to Defendants' invalidity defenses")) Under these

   circumstances, the Court concludes that this disclosure is not untimely or otherwise improper.

   Defendants' Motion as it relates to the inventorship story is DENIED.

          6.      Because this Memorandum Order may contain confidential information, it has

   been released under seal, pending review by the parties to allow them to submit a single, jointly

   proposed, redacted version (if necessary) of the Memorandum Order. Any such redacted version

   shall be submitted no later than May 20, 2019, for review by the Court, along with a motion for

   redaction that includes a clear, factually detailed explanation as to why disclosure of any

   proposed redacted material would "work a clearly defined and serious injury to the party seeking

   closure." Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal quotation



                                                    7
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 30 of 85 PageID #: 15708



   marks and citation omitted). The Court will subsequently issue a publicly-available version of

   its Memorandum Order.



                                                       Christopher J. Burke
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  8
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 31 of 85 PageID #: 15709




                 EXHIBIT FF
                                   Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 32 of 85 PageID #: 15710




                                      ORAL ORDER: The Court, having considered the parties' letter submissions, (D.I. 376,
                                      380, 382), relating to Defendants Motion to Strike Plaintiffs New Biocompatibility Theory
                                      ("Motion"), (D.I. 375), as well as the parties' arguments made during the
                                      teleconferences on November 28, 2017 and December 12, 2017, HEREBY ORDERS
                                      that Defendants Motion be DENIED for the following reasons: (1) The Court finds there
                                      is some merit to Plaintiffs point that Defendant never followed up with Plaintiffs about
                                      Plaintiffs' response to Interrogatory No. 3 (relating to Plaintiffs validity positions), nor
                                      filed a motion to compel a more complete response thereto. If Defendant was not
                                      satisfied with Plaintiffs answer, Defendant could have taken up the issue during the
                                      discovery period. (2) Plaintiffs assert that, for a few different reasons, they did not come
                                      up with the biocompatibility theory until HyperBranch served Dr. Lowmans opening
                                      expert report upon them, and therefore, they could not have earlier disclosed such a
                                      theory. (D.I. 382, ex. 11 at 4; D.I. 423 at 1-2; D.I. 454) Even assuming that these
                                      reasons are not meritorious, and that Plaintiffs thus did fail to fulfill their discovery
                                      obligations in not earlier identifying this theory and informing Defendant of the theory,
                                      the Court is not convinced that the Pennypack factors militate in favor of striking
                                      Plaintiffs biocompatibility theory from their rebuttal experts reports. More particularly,
                                      with respect to the second and third Pennypack factors, the biocompatibility theory
                                      seems to be one that can sufficiently be addressed by the experts, the intrinsic record
                                      and the disclosures of the prior art. Defendants expert Dr. Lowman provided a rebuttal
                                      opinion with respect to the theory and Defendant has deposed Plaintiffs experts with
                                      respect to the theory. (See D.I. 380 at 4 (citing D.I. 380, ex. 10 at 330-49; D.I. 381, ex. 8
                                      at 22-80; id., ex. 9 at 319-49)) To the extent that further discovery would be needed with
                                      respect to the biocompatibility theory such that it would make it impossible to keep the
                                      current trial date, that has not been sufficiently explained to the Court. (In a separate
                                      oral order, the Court will order the parties to meet and confer to discuss what further
                                      process, if any, is required on both sides with respect to the biocompatibility theory.).
                                      With respect to the fourth Pennypack factor, there is not a strong indication that there
                                      was any bad faith on the part of Plaintiffs in disclosing their biocompatibility theory for
                                      the first time in their experts rebuttal reports. And so, a majority of the Pennypack
                                      factors militate against grant of the Motion. Ordered by Judge Christopher J. Burke on
                                      12/14/2017. (dlb) (Entered: 12/14/2017)




                                      As of December 17, 2017, PACER did not contain a publicly available document
                                      associated with this docket entry. The text of the docket entry is shown above.

                                      Integra LifeSciences Corporation et al v. HyperBranch Medical Technology, Inc.
                                      1-15-cv-00819 (DED), 12/14/2017, docket entry




Powered by TCPDF (www.tcpdf.org)
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 33 of 85 PageID #: 15711




                EXHIBIT GG
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               341ofof85
                                                                       23PageID
                                                                          PageID#:#:15712
                                                                                     2503



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   WYETH HOLDINGS CORPORATION,                          )
   WYETH-AYERST LEDERLE LLC, and                        )
   WYETHLLC,                                            )
                                                        )
                  Plaintiffs and Counterclaim-          )
                  Defendants,                           )
                                                        )
   v.                                                   )   Civ. Action No. 09-955-RGA-CJB
                                                        )
   SANDOZ, INC.,                                        )
                                                        )
                  Defendant and                         )
                  Counterclaimant.                      )

                                     MEMORANDUM ORDER

          Pending before the Court in this patent case are two motions to strike expert reports: ( 1)

   Sandoz Inc.'s Motion to Strike Expert Report of George G. Zhanel, Ph.D. (D.I. 80, hereinafter

   "Sandoz's Motion"); and (2) Plaintiffs' Motion Pursuant to Fed. R. Civ. P. 37(c)(1) to Strike the

   Expert Report of Margaret A. Riley, Ph.D. (D.I. 86, hereinafter "Wyeth's Motion"). For the

   reasons that follow, the Court GRANTS-IN-PART Sandoz's Motion and DENIES Wyeth's

   Motion.

   I.     BACKGROUND

          A.     Procedural Posture

          This case arises from Sandoz's filing of Abbreviated New Drug Application ("ANDA")

   No. 91-620 with the United States Food and Drug Administration ("FDA"). Sandoz's ANDA

   seeks to market an injectable form oftigecycline, an antibiotic that Wyeth currently markets

   under the brand name Tygacil®. (D.I. 1 at~ 10) Wyeth first filed suit against Sandoz on



                                                    1
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               352ofof85
                                                                       23PageID
                                                                          PageID#:#:15713
                                                                                     2504



  December 11, 2009. (D.I. 1) Wyeth alleges that Sandoz's generic tigecycline product infringes

  at least one valid claim of U.S. Reissue Patent No. 40,183 ("the '183 patent") and U.S. Patent No.

  7,879,828 ("the '828 patent") (collectively, "the patents-in-suit") and seeks a permanent

  injunction barring Sandoz from manufacturing, using, selling, or offering to sell in the United

  States, or importing into the United States, any drug product that infringes a valid claim of the

  patents-in-suit. (See D.I. 48)

         Sandoz has stipulated that by submitting ANDA No. 91-620, it has committed an act of

  infringement under 35 U.S.C. § 271(e)(2), and has further stipulated that the commercial

  manufacture, use, and/or sale of its generic tigecycline antibacterial products would infringe the

  asserted claims of the patents-in-suit, if any of those claims are found valid and enforceable.

  (D.I. 62 at 5, ~ 16; 6, ~ 24) While conceding infringement, Sandoz challenges the validity of

  both of the patents-in-suit (id. at 7), and asserts that the '828 patent is unenforceable based upon

  several acts of inequitable conduct (id. at 8-17).

          Fact discovery closed on October 19, 2011. (D.I. 59) On February 10, 2012, Sandoz

  filed a single motion for summary judgment of invalidity of the '828 patent for obviousness-type

  double-patenting. (D.I. 96) Briefing on that motion has not yet been completed. Neither of the

  expert reports that are the subject of the present motions are cited or otherwise are at issue in

  Sandoz's summary judgment motion.

         On March 5, 2012, this case was reassigned from Judge Leonard P. Stark to Judge

  Richard G. Andrews, and remains before me on referral to resolve all pre-trial matters. A final

  pre-trial conference is scheduled for May 11, 2012, and a ten-day bench trial is scheduled to

  begin on June 4, 2012. (D.I. 23, 41)


                                                       2
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               363ofof85
                                                                       23PageID
                                                                          PageID#:#:15714
                                                                                     2505



         B.      The Parties' Expert Reports

         Although the Scheduling Order in this case has been amended by request of the parties

  multiple times, the case schedule has always contemplated just three rounds of expert reports:

  (1) opening reports from the party with the burden of proof on an issue; (2) rebuttal reports; and

  (3) reply reports. (D.I. 23 at 3) The Court's Scheduling Order provides that "[n]o additional

  expert reports may be filed without leave of Court or consent of all parties." (!d.)

         Because there is no dispute regarding infringement, the parties' expert reports focus on

  the issue of invalidity-an issue for which Sandoz bears the burden of proof. 1 Sandoz timely

  served its opening expert reports on October 21, 2011, including a report by Jeffrey D. Winkler,

  Ph.D. (D.I. 82, ex. 2 ("the Winkler Report")) Dr. Winkler, a professor of chemistry at the

  University of Pennsylvania, opined that the asserted claims of the '183 patent are invalid for lack

  of enablement, indefiniteness, and lack of written description. (See id.) As a rebuttal to Dr.

  Winkler's opinions, Wyeth timely served a report from Andrew G. Myers, Ph.D., a professor of

  chemistry at Harvard University, on November 16, 2011. (D.I. 82, ex. 4 ("the Myers Report"))

  On December 14, 2011, Sandoz served two reports in reply to Dr. Myers-one from Dr. Winkler,

  and one from Margaret A. Riley, Ph.D., a microbiologist at the University of Massachusetts

  Amherst (D.I. 82, ex. 5 ("the Riley Report")). This was the first report from Dr. Riley that had

  been offered by Sandoz. On January 8, 2012, Wyeth served an additional, "sur-rebuttal" expert

  report from George G. Zhanel, Ph.D., a microbiologist at the University of Manitoba. (D.I. 82,

  ex. 6 ("the Zhanel Report")) Dr. Zhanel had not previously served an expert report in this case.


                 See, e.g., Stamps.com Inc. v. Endicia, Inc., 437 F. App'x 897, 907 n.2 (Fed. Cir.
  2011) (" [A] party asserting invalidity in a district court always bears the burden of proof by clear
  and convincing evidence.").

                                                    3
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               374ofof85
                                                                       23PageID
                                                                          PageID#:#:15715
                                                                                     2506



         Although numerous issues relevant to the alleged invalidity of the patents-in-suit are

  discussed in the parties' expert reports, the Riley Report and the Zhanel Report are addressed

  principally to the question of whether the '183 patent has a written description that satisfies 35

  U.S.C. § 112. In particular, the Riley Report and the Zhanel Report both address how the

  biological data in the '183 patent would have been (and should have been) assessed and evaluated

  at the time the patent issued.

         C.      The Parties' Respective Motions to Strike

         Sandoz's Motion was filed on January 17, 2012, and requests that the Zhanel Report be

  stricken, such that Dr. Zhanel would not be permitted to testify at trial. (D .I. 81 at 1) Sandoz

  asserts that the Zhanel Report violates the Court's Scheduling Order, and that Sandoz would

  suffer prejudice if Dr. Zhanel is permitted to testify based on this untimely report. (!d. at 2)

  Wyeth opposes Sandoz's motion, arguing that the Zhanel Report was a proper response to certain

  new microbiological opinions set forth in the Riley Report. (D.I. 87 at 2-3) In the alternative,

  Wyeth filed its own motion to strike the Riley Report, arguing that if the Court elects to strike the

  Zhanel Report, then the Riley Report should likewise be stricken. (!d. at 13-14)

         Briefing on these motions was completed on March 5, 2012 (D.I. 110), and the Court

  heard further argument from the parties during a teleconference held on March 7, 2012 (D .I.

  114). Both motions are ripe for resolution.

  II.    STANDARD OF REVIEW

         The Federal Rules of Civil Procedure require a testifying expert to prepare and sign a

  written report containing, inter alia, "a complete statement of all opinions the witness will

  express and the basis and reasons for them ... at the times and in the sequence that the court


                                                    4
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               385ofof85
                                                                       23PageID
                                                                          PageID#:#:15716
                                                                                     2507



  orders." Fed. R. Civ. P. 26(a)(2)(B)(i) & (a)(2)(D). "If a party fails to provide information or

  identify a witness [in the manner required by the Court under Rule 26], the party is not allowed

  to use that information or witness ... at a trial, unless the failure was substantially justified or is

  harmless." Fed. R. Civ. P. 37(c)(l). If an expert report is stricken, that action effectively

  precludes the expert from testifying as to the subject matter and opinions contained in the report.

  See, e.g., Kenexa Brassring, Inc. v. Taleo Corp., 751 F. Supp. 2d 735, 759 (D. Del. 2010) (noting

  that expert "testimony is [generally] limited to subjects addressed in [the expert's] report (or

  otherwise vetted through expert discovery)"); Inline Connection Corp. v. AOL Time Warner, Inc.,

  472 F. Supp. 2d 604, 615 (D. Del. 2007) (same). 2

         Although the Federal Rules clearly contemplate the exclusion of untimely or improper

  expert disclosures (and the concomitant exclusion of expert testimony), the Third Circuit has

  cautioned that because "[t]he exclusion of critical evidence is an extreme sanction," it should not

  be imposed where an untimely or improper expert disclosure amounts to only a "slight deviation

  from pre-trial notice requirements" or occasions only "slight prejudice" to the movant. In re

  Paoli R.R. Yard PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994) (internal quotation marks and

  citations omitted). Instead, the remedy of exclusion should be reserved for circumstances

  amounting to "willful deception or flagrant disregard of a court order by the proponent of the

  evidence." !d. at 792 (internal quotation marks and citation omitted); see also Bridgestone

  Sports Co. v. Acushnet Co., No. CIVA 05-132 JJF, 2007 WL 521894, at *4 (D. Del. Feb. 15,



         2
                 Because the discovery matter at issue here is not unique to patent law, the law of
  the Third Circuit applies. See Bridgestone Sports Co. v. Acushnet Co., No. Civ. A. 05-132 JJF,
  2007 WL 521894, at *4 (D. Del. Feb. 15, 2007) (citing Micro Chern, Inc. v. Lextron, Inc., 317
  F.3d 1387, 1390-91 (Fed. Cir. 2003)).

                                                     5
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               396ofof85
                                                                       23PageID
                                                                          PageID#:#:15717
                                                                                     2508



  2007) (noting that while the decision to exclude expert testimony is context-specific, "evidence

  should be excluded sparingly and only in circumstances involving litigation conduct that is

  clearly unprofessional or inappropriate, and in circumstances creating prejudice to the party

  against whom the evidence is offered").

         In considering whether to exclude expert testimony, the Third Circuit has directed district

  courts to weigh five factors: (1) the surprise or prejudice to the moving party; (2) the ability of

  the moving party to cure any such prejudice; (3) the extent to which allowing the testimony

  would disrupt the order and efficiency of trial; (4) bad faith or willfulness in failing to comply

  with the court's order; and (5) the importance of the testimony sought to be excluded. See

  Meyers v. Pennypack Woods Home Ownership Ass'n, 559 F.2d 894, 904-05 (3d Cir. 1977),

  overruled on other grounds, Goodman v. Lukens Steel Co., 777 F.2d 133 (3d Cir. 1985); see also

  Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997). 3 Although district courts

  tend to err on the side of admitting expert testimony in such cases, this Court has noted that such

  testimony may be excluded in order to protect against the "flouting of discovery deadlines," so as

  to maintain "fidelity to the constraints of Scheduling Orders and deadlines[, which] is critical to

  the Court's case management responsibilities." Praxair, Inc. v. ATMJ, Inc., 231 F.R.D. 457,463

  (D. Del. 2005) (internal quotation marks and citation omitted), rev'd on other grounds, 543 F.3d

  1306 (Fed. Cir. 2008).

  III.   DISCUSSION

         A.      Timeliness of the Riley Report & the Zhanel Report



         3
                  Although these factors are sometimes articulated in slightly different ways, they
  are generally referred to as "the Pennypack factors." See, e.g., Paoli, 35 F.3d at 792.

                                                    6
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               407ofof85
                                                                       23PageID
                                                                          PageID#:#:15718
                                                                                     2509



         Both Wyeth and Sandoz question the timeliness of the opposing side's final expert reports

  on the issue of written description. Wyeth argues that the content of the Riley Report was not

  akin to that of a true reply report, and that it therefore should have been served by no later than

  the deadline for opening expert reports. (D.I. 87 at 9-1 0) For its part, Sandoz contends that the

  Zhanel Report was served weeks after the last allowable date for the service of expert reports.

  (D.I. 81 at 4-5)

                 1.      The Riley Report

         The Court first considers whether the Riley Report was served in accordance with the

  dictates of the Scheduling Order. In that regard, Wyeth argues that it was improper for Sandoz to

  introduce Dr. Riley's opinions at the expert reply stage. It asserts that serving the report of a

  "new" expert at that stage contravened the spirit, if not the letter, of the Scheduling

  Order-particularly where, as here, Dr. Riley's area of expertise (microbiology) differs from that

  ofthe experts who had previously issued reports in the case (chemistry). (D.I. 87 at 9-10)

         In support of this argument, Wyeth relies on Oracle America Inc. v. Google Inc., No. C

  10-03561 WHA, 2011 WL 5572835 (N.D. Cal. Nov. 15, 2011). In that case, plaintiff Oracle, in

  advance of the deadline to serve opening expert reports, informed the district court that it might

  serve expert reports from two economists: a Dr. Cockburn and a Dr. Serwin. !d. at *2.

  However, at the deadline for opening reports, Oracle served only a report authored by Dr.

  Cockburn. !d. After defendant Go ogle served its opposition expert reports in response (and after

  the deadline for filing Daubert motions had passed), Oracle then served lengthy reply reports

  from both Dr. Cockburn and Dr. Serwin. !d. Google objected to Dr. Serwin's reply, arguing that

  it was improper for a "new expert who did not serve any opening report [to] nonetheless make a


                                                    7
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               418ofof85
                                                                       23PageID
                                                                          PageID#:#:15719
                                                                                     2510



  reply submission attacking the opposition reports served by the other side." !d.

         The Oracle Court ruled in Google's favor and struck Dr. Serwin's reply expert reports.

  Although noting that the Oracle Scheduling Order did not explicitly limit reply reports to those

  written by the authors of opening reports, the district court said it "thought this was already clear"

  and remarked that "in twelve years of using [its form Scheduling Order], this [was] the first time

  anyone has suggested to the contrary." !d. at *3. The district court also noted that the case

  schedule provided no opportunity for a deposition of a new reply expert, and that there would be

  no opportunity for an opposing expert to directly respond to Dr. Serwin's reply reports. Id

         I believe that the factual circumstances in this case are meaningfully different from those

  at play in Oracle. In Oracle, the fact that plaintiff had identified Dr. Serwin as a potential

  testifying expert prior to the service of opening expert reports-but then withheld any report

  from him until the reply stage-appears to have contributed to the district court's conclusion that

  the plaintiff "sandbagg[ed]" the defendant by intentionally "sav[ing] its best points for reply." !d.

  In contrast, here there is no similar indication that Sandoz's decision to serve the Riley Report

  was motivated by such gamesmanship. To the contrary, Sandoz asserts that the motivation to

  prepare the Riley Report arose only after Dr. Myers made particular arguments in his opposition

  report, which Sandoz felt were best rebutted by a microbiologist (as opposed to by its expert

  chemist, Dr. Winkler). (D.I. 100 at 9 ("And unlike the opposition report in Oracle, [Wyeth's]

  opposition report from Dr. Myers for the first time raised issues requiring the expertise of a

  microbiologist for proper rebuttal."))

         The fact that Dr. Serwin (like Dr. Cockburn) was an economist also appears to have

  contributed to the Oracle Court's decision to strike Dr. Serwin's replies, because it was not


                                                    8
Case 1:19-cv-00434-CFC-CJB
     1:09-cv-00955-RGA-CJB Document
                           Document 253
                                    115-1Filed
                                            Filed
                                                08/24/20
                                                  03/14/12Page
                                                            Page
                                                               429ofof85
                                                                       23PageID
                                                                          PageID#:#:15720
                                                                                     2511




  evident why Dr. Cockburn would not have himself been qualified to render the same opinions

  that Dr. Serwin provided, and Oracle made no claim that the issues addressed in Dr. Serwin's

  replies "might require or be enhanced by some speciality [of his]." !d. In contrast, here both

  parties assert that a particular expertise in microbiology (first introduced by Dr. Riley, and shared

  by Dr. Zhanel) is important to the assessment of whether the '183 patent is invalid for lack of a

  sufficient written description. Moreover, unlike the case in Oracle, here the Riley Report was

  served prior to the expiration of the Daubert motion deadline, and in sufficient time for Dr. Riley

  to have been deposed prior to the close of expert discovery.

         In this case, while it may have been somewhat unusual, I find that it was not improper for

  Dr. Riley's first expert report to have been served at the reply stage. The Scheduling Order did

  not specifically preclude such a filing, and the Court is not aware of (nor have the parties

  identified) any other local rule or practice that would have prohibited it. Cf B. Braun Melsungen

  AG v. Terumo Med. Corp., 749 F. Supp. 2d 210, 221 (D. Del. 2010) (finding that where a

  scheduling order was "silent" as to whether the parties could file new expert declaration at the

  summary judgment stage, this counseled against excluding an expert report submitted at that

  stage in the proceedings, because the report could not be said to have been served in "flagrant

  disregard" of the order or with willful deception). Indeed, other courts have permitted an expert

  to serve his or her first report at the reply stage, so long as that report narrowly focused on

  responding to an opposition report. See, e.g., Alloc, Inc. v. Pergo, L.L.C., No. 00-C-0999, 2010

  WL 3808977, at *8-11 (E.D. Wis. Sept. 23, 2010) (denying a motion to strike a reply report

  served by an expert disclosed for the first time at that stage, where the report was properly and

  narrowly focused on responding to two discrete issues). Thus, the fact that Dr. Riley did not


                                                    9
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                43 of10
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15721
                                                                                      #:
                                       2512


  serve an opening report does not mean that her reply report violated the Scheduling Order.

         Wyeth's other argument is that the content of the Riley Report demonstrates that it was

  not the subject of a proper reply. In this regard, Wyeth alleges that the Riley Report "introduced

  a new analysis of the '183 patent microbiological data, allegedly in support of Sandoz's

  contention that the '183 patent claims are allegedly invalid for lack of written description." (D .I.

  87 at 10) Wyeth asserts that "[t]hese opinions are directed to the same written description

  defense and some of the very same ... data about which Dr. Winkler opined." (!d.) As such,

  Wyeth contends that "Dr. Riley's opinions should have been included in an opening report." (!d.)

         After reviewing the content of the expert reports submitted by the parties in connection

  with their motions, the Court concludes that the Riley Report was a proper reply to the Myers

  Report. The Riley Report is seven pages long and consists primarily of a two-pronged critique of

  a specific line of argument from the Myers Report. First, Dr. Riley notes Dr. Myers' conclusion

  that a person of ordinary skill in the art would "evaluate ... compounds as a class, rather than

  individually, when considering the various modifications that might present advantages for

  antibacterial activity." (D.I. 82, ex. 5 at~ 24) In Dr. Riley's view, Dr. Myers then arbitrarily

  selected individual compounds and individual bacterial strains to analyze as part of this

  evaluation process. (!d.   at~~   25-27) Dr. Riley contends that Dr. Myers should have examined

  "the activity of candidate compounds against a wide range of strains," rather than just against

  selected individual strains. (!d.   at~   30) Second, Dr. Riley argues that if a person of ordinary

  skill in the art was pursuing the class-based approach advocated by Dr. Myers, then that person

  would have analyzed the average Minimum Inhibitory Concentration ("MIC") for the classes of




                                                       10
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                44 of11
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15722
                                                                                      #:
                                       2513


  strains. 4 (!d.)

          The Riley Report thus focuses narrowly on critiquing the approach set forth in a portion

  of the Myers Report. Indeed, in her analysis, Dr. Riley repeatedly cites to the corresponding

  paragraphs of the Myers Report with which she takes issue. (!d. at ~~ 24-26 (citing paragraphs

  80-114 of the Myers Report)) The first time that it was possible for Sandoz and Dr. Riley to

  respond to Dr. Myers was at the expert reply stage. See, e.g., Hans v. Tharaldson, Civil No.

  3:05-cv-115, 2011 WL 6937598, at *10 (D.N.D. Dec. 23, 2011) (noting that "[t]he function of

  rebuttal evidence is to explain, repel, counteract or disprove evidence of the adverse party" and

  that "[e]xperts are typically allowed to introduce new methods of analysis in a rebuttal report if

  they are offered to contradict or rebut another party's expert") (internal citations and quotation

  marks omitted). It does appear to be the case, as Wyeth contends, that Dr. Riley's opinions "are

  directed to the same written description defense and some of the very same MIC data about

  which [Sandoz opening expert report author] Dr. Winkler opined; they simply approach them

  from a different perspective." (D.I. 87 at 10) But the motivation to approach the data from this

  "different perspective" only arose in response to the particular way that data was analyzed in the

  Myers Report. That type of motivation goes to the heart of what constitutes a proper reply. As

  such, the Riley Report was timely and properly served.

                     2.   The Zhanel Report

          Sandoz argues that "[t]here can be no dispute that Dr. Zhanel's report is untimely." (D.I.

  81 at 4) Wyeth does not directly dispute that the Zhanel Report was served outside the time



          4
                  "MIC" refers to the lowest concentration of a compound that inhibits growth of
  the test organism. (D.I. 1, ex. A at col. 95 :45-55)

                                                   11
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                45 of12
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15723
                                                                                      #:
                                       2514



  limits established by the Scheduling Order, but instead argues that the alleged untimeliness of the

  Riley Report and the lack of prejudice to Sandoz from the Zhanel Report justifies its late service.

  (D.I. 87 at 11)

         Under the Court's Scheduling Order, all expert reports were to have been served by no

  later than December 14, 2011, with expert discovery closing on February 3, 2012. (D.I. 59 at 2;

  D.I. 74 at 2) The Zhanel Report, although served before the close of expert discovery, was

  nonetheless served more than three weeks after the date that the last expert reports were required

  to be served. Moreover, the Scheduling Order specifically prohibited service of any reports

  beyond the reply stage, absent "leave of Court or consent of all parties." (D.I. 23 at 3) When

  Wyeth served Dr. Zhanel's report on Sandoz, Wyeth did not have Sandoz's consent to file a "sur-

  rebuttal" report, nor did it have leave of the Court to do so.

         In light of these facts, the Court finds that the Zhanel Report is untimely under the

  Scheduling Order. However, that finding does not resolve the question of whether Wyeth's

  noncompliance was harmless or was substantially justified, such that Dr. Zhanel should

  nonetheless be permitted to testify at trial. To make this determination, the Court must analyze

  the Zhanel Report in light of the Pennypack factors.

         B.         Applying the Pennypack Factors to the Zhanel Report

                    1.    The Content of the Zhanel Report

         In order to analyze how the Pennypack factors should apply to the Zhanel Report, it is

  helpful to first examine the content of that report.

         As noted above, the Riley Report criticizes the Myers Report in a limited number of

  respects, by arguing that (1) Dr. Myers' focus on analyzing antimicrobial candidate compounds


                                                    12
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                46 of13
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15724
                                                                                      #:
                                       2515


  against only particular bacterial strains was improper, because a person of ordinary skill in the art

  would look to a broader class of microbiological data; and that (2) if a person of skill in the art

  were to generally follow Dr. Myers' approach, that person would look to average MIC values to

  analyze the various compounds.

          The Zhanel Report, after providing background information about Dr. Zhanel (see D.l.

  82, ex. 6 at~~ 1-13), then sets forth a summary of his opinions (see id.    at~~   14-18). Much of

  that summary responds to Dr. Riley's assertions. In particular, Dr. Zhanel claims that Dr. Riley

  mischaracterized Dr. Myers' approach, and that a person of skill in the art would not have

  calculated mean MIC values or analyzed those values in the manner suggested by Dr. Riley. (See

  id. at ~~ 17, 18)

          Next, after setting forth his understanding of the level of ordinary skill in the art (id.   at~~


  19-20), Dr. Zhanel provides a lengthy "Technology Overview" that does not appear to respond to

  any information or opinions in the Riley Report (id.    at~~   21-32). However, this information

  simply provides context and background for the opinions that Dr. Zhanel will later offer. As

  such, it is more along the lines of" [a] technology and terminology tutorial," which even Sandoz

  has acknowledged is not particularly objectionable in this context, as it does not "pertain to issues

  for which [either] party bears the burden of proof." (D .I. 100 at 5)

          Dr. Zhanel next offers context for his first opinion, which is that "Dr. Riley

  mischaracterize[ d] Dr. Myers'[] analysis" when she asserted that Dr. Myers wrongly focused only

  on biological activity against one particular bacterial strain. To the contrary, Dr. Zhanel

  concludes, Dr. Myers was simply highlighting the results against that particular strain as one

  example of a broader approach to identifying preferred sets of compounds. (D .I. 82, ex. 6 at ~~


                                                     13
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                47 of14
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15725
                                                                                      #:
                                       2516


  33-36) This portion of the Zhanel Report directly responds to corresponding arguments in the

  Riley Report. Dr. Zhanel then offers his opinion that "microbiologists would not pool or average

  data across bacterial strains," as Dr. Riley suggested in her report, but instead would evaluate the

  classes of novel compounds against "[e]ach strain" listed in Tables I through V of the '183 patent.

  (!d.   at~~   37-39; see   also~   40) This portion of Dr. Zhanel's analysis also is clearly responsive to

  Dr. Riley's critiques, as it disputes Dr. Riley's opinion that a microbiologist (in contrast to a

  chemist) would approach the '183 patent in a different way than Dr. Myers did.

           However, Dr. Zhanel then undertakes a lengthy analysis of several asserted claims of the

  '183 patent, peppered with multiple points of agreement with Dr. Myers. (!d.          at~~   40-85) This

  section of the Zhanel Report appears to be what Sandoz calls "an entirely new validity analysis"

  that is largely "a recitation of all the reasons [Dr. Zhanel] believes Dr. Myers is correct." (D.I. 81

  at 7-8) Dr. Riley is almost never mentioned in this portion of the Zhanel Report. Instead, in

  these paragraphs, Dr. Zhanel offers detailed characterizations and conclusions regarding the data

  of the '183 patent, going so far as to provide a claim-by-claim analysis of that patent rather than

  merely contradicting the validity of the criticisms in the Riley Report.

           With the content of the Zhanel Report in mind, the Court now considers how the

  Pennypack factors apply in the present circumstances.

                     2.       The Pennypack Factors

                              a.       Surprise/Prejudice

           The Court first considers the extent to which the Zhanel Report came as a surprise to

  Sandoz or would otherwise prejudice Sandoz, and whether any such prejudice could be cured.

  Pennypack, 559 F.2d at 904. First, Sandoz claims that the "surprise disclosure" by Dr. Zhanel


                                                         14
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                48 of15
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15726
                                                                                      #:
                                       2517


  "has prejudiced [it] ... [with] the time and expense of a two-month impact on the case schedule."

  (D.I. 81 at 1, 5) Sandoz argues that it has been and will be prejudiced if Dr. Zhanel's testimony is

  permitted because: (1) Sandoz had to spend time and money reviewing the Zhanel Report and

  briefing the instant motions; (2) if the Zhanel Report is not stricken, Sandoz will have to prepare

  for and depose Dr. Zhanel; (3) in such a circumstance, Drs. Winkler and Riley will also need to

  prepare new reply reports; and (4) Dr. Winkler had "virtually no time to review the [Zhanel]

  [R]eport and include it in his deposition preparation." (!d. at 5; D.I. 100 at 6)

         As to the "surprise" nature of the Zhanel Report, Sandoz's claims are not strong. The fact

  that Wyeth served a "sur-rebuttal" report from Dr. Zhanel should not have come as a great

  surprise to Sandoz. Although the Riley Report was not precluded by the Scheduling Order, the

  filing of a reply report from a new expert (especially one in a different field of expertise from that

  of prior experts) is, as the Oracle Court noted, an unusual occurrence. Sandoz should reasonably

  have expected that introducing Dr. Riley's opinions at that stage of expert discovery, in that

  manner, was bound to produce some response from Wyeth. Indeed, the Riley Report seems to

  suggest as much, given Dr. Riley's acknowledgment that "Wyeth may serve an expert report

  concerning one or more of the issues addressed [in her] report." (D.I. 82, ex. 5    at~   4)

         Moreover, as to Sandoz's claims of prejudice regarding the Zhanel Report's impact on its

  resources and on the case schedule, any such impact can be largely mitigated. It is true that

  allowing some portion of the Zhanel Report would extend the expert discovery period for a

  moderate length of time, in order to accommodate the deposition of Dr. Zhanel (along with that

  of Dr. Riley). In addition to the money it has expended regarding the instant motions, Sandoz

  will also face moderate additional expense associated with Dr. Zhanel's deposition, which would


                                                   15
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                49 of16
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15727
                                                                                      #:
                                       2518


  be avoided if his testimony was excluded entirely. However, Wyeth has repeatedly represented

  that it will promptly make Dr. Zhanel available for a deposition (see, e.g., D.l. 87 at 12), and

  given the current posture of this case, there is still ample time for that deposition to take place.

  Sandoz's ability to depose Dr. Zhanel well before trial will help mitigate any surprise or prejudice

  it might have faced due to the late receipt of his report. 5 Similarly, the time remaining before the

  June 2012 trial will likely allow the parties to find a time and venue for the deposition that is

  convenient to Sandoz, which should minimize any associated expenses.

         Lastly, contrary to Sandoz's claim, the Court does not believe that allowing some portion

  of the Zhanel Report would justify the filing of additional reply reports from Dr. Winkler or Dr.

  Riley. The Zhanel Report (with the exception of paragraphs 40-85), does not directly respond to

  the Winkler Report, but instead is focused on criticizing Dr. Riley's limited methodological

  analysis. Moreover, as Sandoz itself has acknowledged, Dr. Riley's report is directed to the

  "usual analytical framework used by microbiologists." (D.I. 81 at 7 (emphasis added)) Because

  Dr. Winkler is a chemist, not a microbiologist, any further report from him would be from a

  different perspective as that provided by Drs. Riley and Zhanel, which lessens the need for such a


         5
                  Courts have regularly found that when there is sufficient time for the opposing
  party to depose an expert who serves an untimely report, this militates in favor of allowing the
  expert's testimony. Compare Paoli, 35 F.3d at 792 (finding district court erred in excluding
  untimely expert submission where the specifics of expert's testimony was provided to defendants
  four months before trial and 60 days before end of expert discovery, giving defendants "abundant
  time to depose" the expert before the discovery deadline) and Power Integrations, Inc. v.
  Fairchild Semiconductor Int'l, Inc., No. C.A. 04-1371-JJF, 2006 WL 2435083, at *1 (D. Del.
  Aug. 22, 2006) (rejecting a party's claim that it would be prejudiced by a supplemental expert
  report where the party had almost three weeks to review the report before having the opportunity
  to depose the expert), with Praxair, 231 F.R.D. at 463 (excluding supplemental expert report
  regarding summary judgement motions, but only where the "report was filed ten days before the
  summary judgment motions were due, so plaintiffs had no opportunity to conduct rebuttal
  discovery" for the motions).

                                                    16
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                50 of17
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15728
                                                                                      #:
                                       2519


  report, at least at this juncture. 6 Moreover, Sandoz has not identified a sufficient justification for

  Dr. Riley to serve another report, particularly given that Dr. Riley has not yet been deposed. In

  light of the additional findings and conclusions set forth below, the Court believes that a

  deposition will likely offer Dr. Riley the opportunity to appropriately respond to Dr. Zhanel's

  opinions and elaborate on her own opinions from her report.

         Sandoz's second claim of prejudice is addressed to the content of the Zhanel Report.

  Sandoz argues that allowing Dr. Zhanel to testify about paragraphs 40-85 of his report would

  cause it prejudice, because those paragraphs "go[] well beyond merely responding to [the Riley

  Report]," and instead are cumulative of Dr. Myers' opinions and provide "new, alternate grounds

  to support [those] opinions." (D.I. 81 at 8; D.l. 100 at 1, 3) I agree that permitting Dr. Zhanel to

  testify regarding these paragraphs of his report would cause prejudice to Sandoz, in a way that

  permitting his testimony on the remaining topics of the Zhanel Report would not.

         Paragraphs 1-39 of the Zhanel Report provide: 7 (1) necessary background information on

  Dr. Zhanel; (2) a helpful summary of the relevant technology at issue; or (3) a direct, specific

  response to Dr. Riley's criticisms of Dr. Myers. For the reasons set forth above, Sandoz would be

  subject to minimal prejudice, at most, were it required to now marshal the resources necessary to


         6
                  Similarly, although Sandoz complains that the late service of the Zhanel Report
  gave Dr. Winkler little time to review that report prior to his deposition, Sandoz does not specify
  how Dr. Winkler's deposition testimony was compromised as a result. In the absence of the
  articulation of such prejudice, the Court is not convinced that an additional report from Dr.
  Winkler is warranted at this stage.
         7
                  Paragraph 40 of the Zhanel Report primarily provides a summary of Dr. Zhanel's
  view of Dr. Riley's opinions. However, it is located in a section of the Zhanel Report (section
  IV. C) that otherwise focuses on a claim-by-claim analysis of the '183 patent. In restricting the
  Zhanel Report to paragraphs 1-39, I do not mean to exclude Dr. Zhanel from summarizing his
  opinions, consistent with the first four sentences of paragraph 40.

                                                    17
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                51 of18
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15729
                                                                                      #:
                                       2520


  confront this limited, focused portion of the Zhanel Report. Moreover, these specific portions of

  the Zhanel Report are true rebuttal (albeit rebuttal not explicitly permitted by the Scheduling

  Order), in that they are a clear response to arguments made in Dr. Riley's reply.

         However, in paragraphs 40-85 of his report, Dr. Zhanel conducts an extensive analysis of

  claims 2 and 99-103 of the '183 patent, repeatedly emphasizing the ways in which he agrees with

  Dr. Myers' view of those same claims. These paragraphs do not directly respond to the specific

  arguments made in the Riley Report 8 regarding Dr. Myers' use of individual bacterial strains to

  analyze certain compounds, nor to Dr. Myers' failure to analyze the mean MICs of various

  compounds. 9 Were Dr. Zhanel permitted to provide the type of broad testimony suggested in

  these paragraphs, the impact would be, as Sandoz suggests, tantamount to having "an additional

  expert witness to testify to the correctness of another expert's opinions." (D.I. 81 at 8); cf Power

  Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., 763 F. Supp. 2d 671, 692 (D. Del. 2010)

  (allowing service of an additional rebuttal expert report, but only so long as it was "solely

  devoted to" the opinions that were introduced by the opposing expert). This type of wide-ranging

  analysis should have been provided at the opposition report stage-and indeed was provided, in

  significant part, by Dr. Myers. 10 Allowing Dr. Zhanel to opine on the contents of these many


         8
                 Dr. Riley did not interpret the data of the '183 patent, nor undertake a claim-by-
  claim analysis of the patent. Instead, she confined her report solely to a discussion of particular
  methods that a microbiologist would (or would not) have applied to that data.
         9
                 Indeed, at oral argument, counsel for both parties agreed that paragraphs 33 to 39
  of the Zhanel Report were more explicitly directed to the core of Dr. Riley's analysis than were
  the remaining paragraphs of the Zhanel Report. (D.I. 114 at 25, 45-46)
         10
                This is underscored by the sheer number of times in paragraphs 40-85 of the
  Zhanel Report that Dr. Zhanel either summarizes or agrees with Dr. Myers' approach, or cites the
  Myers Report. (See, e.g., D.I. 82, ex. 6 at~~ 40-48, 56, 60-63, 69, 75, 83-85)

                                                   18
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                52 of19
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15730
                                                                                      #:
                                       2521


  paragraphs would require Sandoz to outlay significant additional resources in response.

  Moreover, it would create an imbalance at trial, giving Wyeth two experts (to Sandoz's one) to

  provide claim-by-claim analyses of the '183 patent in connection with Sandoz's written

  description defense, even though one of those experts (Dr. Zhanel) did not file a timely report.

         For the foregoing reasons, the Pennypack factors relating to surprise and prejudice weigh

  in favor of allowing testimony based on paragraphs 1-3 9 of the Zhanel Report, but not based on

  the remaining paragraphs of that report.

                         b.      Potential Disruption to Trial

         The next Pennypack factor requires the Court to assess whether allowing testimony based

  upon the Zhanel Report would potentially disrupt the trial proceedings. 559 F.2d at 904. As

  outlined in the preceding subsection, trial is months away, and the scope of that trial is still in

  flux. For instance, briefing on Sandoz's motion for summary judgment will not even be complete

  until later this month, and no motions in limine have yet been filed. Although both parties will

  need to prepare for expert testimony from Drs. Riley and Zhanel at trial, there is sufficient time

  to do so, especially if the scope of that testimony is appropriately cabined. 11 This is particularly

  true given that, unlike the typical patent case, which is tried to a jury and involves contested

  issues of infringement, this case is scheduled for a bench trial-where only issues of invalidity

  and enforceability could be contested. (D.I. 23 at 7) Given the streamlined nature of these

  proceedings (and Sandoz's failure to identify any specific disruption to trial that would likely

  occur), the Court finds that this factor weighs in favor of allowing Dr. Zhanel to testify in


         11
                Cf Praxair, 231 F.R.D. at 463 (excluding supplemental expert report in
  circumstance where allowing additional discovery would "undoubtedly disrupt the trial process,
  [which was] set to begin in less than a month").

                                                    19
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                53 of20
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15731
                                                                                      #:
                                       2522


  response to Dr. Riley's opinions.

                         c.      Alleged Bad Faith or Willfulness

         The Court must also assess whether Wyeth acted willfully or in bad faith by serving the

  Zhanel Report in contravention of the Court's Scheduling Order. 559 F.2d at 904-05. Sandoz

  does not explicitly use the term "bad faith" to describe Wyeth's service of the Zhanel Report.

  However, Sandoz does state that "while the parties spent weeks negotiating the expert deposition

  schedule after Sandoz served its rebuttal reports ... [Wyeth] never disclosed [its] intent to serve"

  the Zhanel Report; it thus accuses Wyeth of making a "calculated decision" to "spring Dr.

  Zhanel's report on Sandoz." (D.I. 81 at 4-5) Wyeth strongly disputes this characterization,

  arguing that but for Sandoz's service of the Riley Report, "Wyeth would not have needed to

  submit ... a rebuttal report from its own microbiology expert." (D.I. 87 at 11) Wyeth contends

  that rather than "intentionally withholding Dr. Zhanel's report, [it] responded as quickly as it

  reasonably could" to the Riley Report. (ld) Wyeth represents that it had not planned to serve a

  report from its own microbiologist until receiving the Riley Report, did not contact Dr. Zhanel

  until after the Riley Report was served on December 14, 2011, and offered to make Dr. Zhanel

  available for a deposition before the close of expert discovery. (Id at 12)

         The Court discerns no evidence that Wyeth acted willfully or in bad faith by serving the

  Zhanel Report when it did. Although the parties may dispute whether the issue of how a

  microbiologist would interpret the data of the '183 patent should have been raised earlier, the first

  time it arose was in the context of Dr. Riley's report. As previously noted, it is understandable

  that Wyeth may have been surprised by Dr. Riley's entrance into the case. And it appears that it

  was the Riley Report-not any intentional effort to surprise Sandoz-that motivated Wyeth to


                                                   20
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                54 of21
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15732
                                                                                      #:
                                       2523


  seek Dr. Zhanel's response. As such, the lack of any discernible bad faith on the part of Wyeth

  weighs in favor of permitting at least those portions of the Zhanel Report that truly rebut the

  Riley Report. See, e.g., Johnson v. Portz, 707 F. Supp. 2d 494, 499 (D. Del. 2010) (allowing

  testimony from a witness where there was "no indication of bad faith on the part of' the

  proponents of the testimony, which was first identified in response to late-raised issues, and

  where the testimony "[did] not represent a significant portion of the case").

                         d.     Importance of Testimony from Dr. Zhanel

         The final Pennypack factor directs the Court to analyze the importance of the testimony

  from Dr. Zhanel to Wyeth. 559 F.2d at 904. Testimony from technical experts is often of

  paramount importance in patent cases. See, e.g., Hewlett-Packard Co. v. EMC Corp., 330 F.

  Supp. 2d 1087, 1098 (N.D. Cal. 2004) (noting that "in high-technology patent infringement cases

  ... the courts, as well as the public, rely on experts to explain complicated technologies").

  Indeed, Wyeth asserts that it would suffer "extreme prejudice" if the Court strikes the Zhanel

  Report, whereby Dr. Riley's opinions would be "immunize[d] ... from challenge by Wyeth."

  (D.I. 87 at 4, 13) Wyeth contends that Dr. Zhanel's testimony is essential because it "will allow

  for a complete airing by both parties of all the issues ... [thus] providing the Court with a

  complete record on which to base its decision" in this case. (!d. at 13 (emphasis in original

  omitted))

         For the reasons set forth above, the Court agrees with Wyeth that testimony from Dr.

  Zhanel-insofar as it responds directly to Dr. Riley's specific critiques-will be important to

  Wyeth at trial. Without Dr. Zhanel's testimony, Wyeth would be unable to try to rebut Dr. Riley's

  specific criticisms of Dr. Myers from a microbiological perspective. It is also likely to be


                                                   21
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                55 of22
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15733
                                                                                      #:
                                       2524


  important to the Court, which would then have the benefit of opposing microbiological

  viewpoints when assessing the data of the '183 patent. 12 On the other hand, any testimony by Dr.

  Zhanel based upon paragraphs 40-85 of his report appears to be largely cumulative of Dr. Myers'

  conclusions. Such testimony would not have significant importance at trial, particularly because

  its substance could be conveyed in large part by another expert witness.

         As with the other Pennypack factors, the importance of Dr. Zhanel's testimony in

  response to Dr. Riley weighs against the "extreme sanction" of striking the entire Zhanel Report.

                                 e.      Conclusion

         In light of the analysis set forth above, the Court finds that although the Zhanel Report

  was untimely, the Pennypack factors weigh in favor of permitting Dr. Zhanel to testify about the

  subjects set forth in paragraphs 1-3 9 of his report. However, those same factors also counsel in

  favor of granting Sandoz's motion to strike paragraphs 40-85 of the Zhanel Report, and

  prohibiting Dr. Zhanel from testifying as to the content of those paragraphs. In light of its

  decision to strike those portions of the Zhanel Report that extend beyond the scope of the Riley

  Report, the Court finds no basis for Sandoz's request to serve "additional reply reports from Dr.

  Winkler and Dr. Riley." 13 (D.I. 100 at 10 n.3) The Court likewise finds no basis to award


         12
                   Neither party has objected to the credentials or relevance of the testimony sought
  to be offered by Dr. Riley or Dr. Zhanel pursuant to the principles in Daubert v. Merrell Dow
  Pharm., Inc., 509 U.S. 579 (1993). Under the Court's Scheduling Order, the deadline for making
  such motions has passed. (D.I. 23 at 3) Although the Court notes that Dr. Winkler opined that
  the art of the '183 patent is "multidisciplinary, spanning organic chemistry, medicinal chemistry,
  and microbiology," (D.I. 82, ex. 2 at~ 23), the issue of whether Drs. Riley and Zhanel (or any
  other experts that have served reports in this case) are appropriately considered persons of skill in
  the art of the '183 patent is not before the Court.
         13
                  This decision does not alter the obligation of all parties to supplement their expert
  disclosures as required by Fed. R. Civ. P. 26(e)(2).

                                                   22
Case
  Case
     1:19-cv-00434-CFC-CJB
       1:09-cv-00955-RGA-CJBDocument
                              Document
                                     253
                                       115-1
                                          FiledFiled
                                                08/24/20
                                                     03/14/12
                                                           PagePage
                                                                56 of23
                                                                      85ofPageID
                                                                           23 PageID
                                                                                 #: 15734
                                                                                      #:
                                       2525


  Sandoz any costs associated with the filing of its motion or with deposing Dr. Zhanel, given the

  limited nature of the Zhanel Report (as modified by this Order), the ample time remaining for

  Sandoz to schedule and prepare for Dr. Zhanel's deposition, and the other considerations

  discussed in this Order.

  IV.    CONCLUSION

         For the foregoing reasons, it is hereby ORDERED that Sandoz's motion is GRANTED-

  IN-PART and that Wyeth's motion is DENIED. Dr. Riley will be permitted to testify based upon

  her report, as served on December 14, 2011. Dr. Zhanel will be permitted to testify only as to

  those portions of his report that are directly responsive to Dr. Riley's report, as outlined above.

         Because this Memorandum Order may contain confidential information, it has been

  released under seal, pending review by the parties to allow them to submit a single jointly

  proposed redacted version (if necessary) of the Memorandum Order. Any such redacted version

  shall be submitted no later than March 21,2012 for review by the Court. The Court will

  subsequently issue a publicly-available version of its Memorandum Order.



  Dated: March 14, 2012

                                                         Christopher J. Burke
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   23
Case 1:19-cv-00434-CFC-CJB Document 253 Filed 08/24/20 Page 57 of 85 PageID #: 15735




                EXHIBIT HH
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page1 of
                                                               5828
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36730
                                                                                #: 15736



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   INTEGRA LIFESCIENCES CORP.,                   )
   INTEGRA LIFESCIENCES SALES LLC,               )
   CONFLUENT SURGICAL, INC., and                 )
   INCEPT LLC,                                   )
                                                 )
                  Plaintiffs,                    )
                                                 )
          v.                                     )       Civil Action No. 15-819-LPS-CJB
                                                 )
   HYPERBRANCH MEDICAL                           )
   TECHNOLOGY, INC.,                             )
                                                 )
                  Defendant.                     )

                                      MEMORANDUM ORDER

          Presently pending in this patent infringement case is Defendant HyperBranch Medical

   Technology, Inc.'s ("Defendant" or "HyperBranch") letter motion to strike portions of Plaintiffs

   Integra LifeSciences Corp., Integra LifeSciences Sales LLC, Confluent Surgical, Inc. and Incept

   LLC's (collectively, "Plaintiffs") expert report offered by Plaintiffs' damages expert, John C.

   Jarosz (the "Motion"). (D.I. 345)1 The portions of Mr. Jarosz's report at issue are those that

   provide a basis for seeking damages in the form of lost profits based on: (1) price erosion; and

   (2) market share apportionment. For the reasons set forth below, the Court GRANTS-IN-PART

   and DENIES-IN-PART Defendant's Motion.


                  Our Court has treated motions to strike as non-dispositive motions, which may be
   resolved by the Court pursuant to 28 U.S.C. § 636(b)(1)(A) and D. Del. LR 72.1(a)(2). See, e.g.,
   Novartis Pharms. Corp. v. Actavis, Inc., Civil Action No. 12-366-RGA-CJB, 2013 WL 7045056,
   at *1 n.1 (D. Del. Dec. 23, 2013); Withrow v. Spears, 967 F. Supp. 2d 982, 987 n.1 (D. Del.
   2013) (citing cases). This is in line with decisions of other courts in this Circuit, which have also
   treated such motions as non-dispositive, at least where the ultimate decision was not
   determinative of a party's claims (just as the decision is not here). See, e.g., Hawkins v.
   Waynesburg Coll., Civil Action No. 07-5, 2007 WL 2119223, at *1 n.1 (W.D. Pa. July 20, 2007);
   Reedy v. CSX Transp., Inc., Civil Action No. 06-758, 2007 WL 1469047, at *1 n.1 (W.D. Pa.
   May 18, 2007).
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page2 of
                                                               5928
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36731
                                                                                #: 15737



   I.     BACKGROUND

          A.      Procedural Background

          Plaintiffs filed the instant case on September 15, 2015. (D.I. 1) Plaintiffs allege that

   HyperBranch directly and indirectly infringes the six asserted patents (directed to biocompatible

   crosslinked polymers, i.e., hydrogels, having certain features and methods for their preparation

   and use) by the manufacture, sale, and offers to sell of products including its Adherus AutoSpray

   Dural Sealant, Adherus Dural Sealant and Adherus Spinal Sealant. (D.I. 1 at ¶¶ 11-16, 28, 35,

   42, 49, 56) The parties are direct competitors in the dural sealant market, as they are the only

   two FDA-approved suppliers in that market. (See, e.g., D.I. 164 at 5, 29-30) Plaintiffs'

   competing dural sealant product is known as "DuraSeal." (See, e.g., id. at 5)

          On September 25, 2015, Chief Judge Leonard P. Stark referred this case to the Court to

   hear and resolve all pretrial matters, up to and including the resolution of case-dispositive

   motions. (D.I. 15) After a lengthy preliminary injunction stage, the Court recommended denial

   of Plaintiffs' request for a preliminary injunction, (D.I. 164), and a schedule for the remainder of

   the case issued soon after, (D.I. 173). Fact discovery closed on May 26, 2017. (D.I. 278 at 5)

          Pursuant to multiple Court-ordered amendments to the expert-related deadlines (all issued

   at the parties' joint requests), opening expert reports were due on September 8, 2017; rebuttal

   reports were due on October 2, 2017, and reply reports were due on October 13, 2017. (D.I. 322)

   Expert discovery closed on November 10, 2017, (D.I. 374), with dispositive motions due three

   weeks later, on November 21, 2017, (D.I. 322). A pre-trial conference is scheduled for April 6,

   2018, and trial is to begin on April 16, 2018. (D.I. 173 at ¶ 24; July 28, 2017 Oral Order)

          B.      Factual Background


                                                    2
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page3 of
                                                               6028
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36732
                                                                                #: 15738



           On September 9, 2016, Plaintiffs served Defendant with their Initial Identification of

   Asserted Patents, Accused Products, and Damages Model, in which they stated as part of their

   Initial Identification of Damages Model that for certain alleged infringement, they would seek

   "lost profits (including a price erosion component) to the extent that those lost profits are not less

   than a reasonable royalty." (D.I. 359, ex. A at 2) Two weeks later, on September 23, 2016,

   Defendant served Plaintiffs with its First Set of Interrogatories, which included an interrogatory

   seeking Plaintiffs' damages contentions as follows (hereinafter, the "first damages Interrogatory

   request"):

                   INTERROGATORY NO. 5 [13]. Describe in detail the amount,
                   method of calculation, and all facts and evidence supporting any
                   calculation for any damages You claim in this Action, and
                   specifically identify and explain the damages suffered by each
                   particular Plaintiff.

   (D.I. 346, ex. B at 14) On October 27, 2016, Plaintiffs filed their Objections and Answers to

   these interrogatories, and in response to Defendant's first damages Interrogatory request, they

   stated, inter alia:

                   OBJECTION AND ANSWER TO INTERROGATORY NO. 5
                   [13]:
                   . . . Plaintiff's] further object to this Interrogatory as seeking
                   information that is properly the subject of expert discovery and
                   expert testimony in advance of the schedule set for the disclosure
                   of expert reports and expert discovery as set forth in the
                   Scheduling Order entered by the Court. Plaintiffs reserve the right
                   to supplement this response to identify additional information
                   and/or documents as more facts arise in discovery in accordance
                   with the Rules. . . . For infringement in the United States, the
                   monetary damages that only encompass a small portion of the total
                   harm suffered by plaintiffs and would be equal to at least
                   plaintiff[s] 7-] lost profits (or no less than a reasonable royalty)[.]

   (Id. at 14-15 (emphasis added))


                                                      3
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page4 of
                                                               6128
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36733
                                                                                #: 15739



          Defendant was not satisfied with this response, and the parties had a meet-and-confer to

   "clarify Plaintiffs' position[]" with respect to Defendant's first damages Interrogatory request.

   (D.I. 346 at 1) Following up on that meet and confer, Defendant's counsel wrote a letter to

   Plaintiffs' counsel on November 2, 2016, asserting that, with respect to Defendant's first

   damages Interrogatory request, Plaintiffs stated during the meet-and-confer that "as of November

   1, 2016, Plaintiffs have no factual evidence of any lost profits due to actual sales that were

   allegedly lost to sales by HyperBranch. Rather, Plaintiffs are relying solely on the theory that the

   relevant market is only a `two party' market and that such lost sales are presumed under such

   circumstances." (Id., ex. C at 2) Two days later, Plaintiffs responded by letter as follows:

                  With respect to [Defendant's first damages Interrogatory request],
                  your statement that Plaintiffs have no factual evidence of lost
                  profits is an inaccurate summary of Plaintiffs' statements during
                  the meet and confer. Specifically, Plaintiffs informed you that it is
                  their current understanding that the relevant U.S. market at issue
                  in this case is a two party market. In a two party market, lost sales
                  are presumed, such that each sale made by the accused infringer is
                  a potential sale lost by the patent owner. From that perspective,
                  much of the evidence of lost sales is likely to be found in
                  HyperBranch's own sales records. As Plaintiffs further informed
                  you, and as set forth in their response to [Defendant's first damages
                  Interrogatory request], that this interrogatory is directed to
                  information that is properly the subject of expert discovery and
                  Plaintiffs will provide the requested information consistent with
                  the dates in the Court's Scheduling Order for the disclosure of
                  expert reports and expert discovery.

   (Id., ex. D at 2 (emphasis added)) Plaintiffs never supplemented or amended their response to

   Defendant's first damages Interrogatory request. (See D.I. 346 at 1)

          Towards the end of the fact discovery period, on April 26, 2017, Defendant served three

   additional interrogatories to Plaintiffs directed to ascertaining additional facts relevant to



                                                      4
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page5 of
                                                               6228
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36734
                                                                                #: 15740



   Plaintiffs' damages theories. (Id., ex. E at 11-17) In particular, Defendant requested that

   Plaintiffs: (1) "[i]dentify all products which compete with [] DuraSeal"; (2) describe in detail the

   facts and evidence supporting Plaintiffs' "assertion that the relevant market for purposes of

   [Plaintiffs'] infringement allegations and/or damages claim comprises the DuraSeal and the

   Accused Products to the exclusion of any other products"; and (3) describe in detail each sale

   Plaintiffs claim to have lost as a result of HyperBranch's alleged infringement. (Id. at 11-14)

             In response to each of these three interrogatories, on May 26, 2017 (the last day of the

   fact discovery period), in addition to making objections, Plaintiffs affirmed their reliance on facts

   demonstrating that the relevant market was a two-party market. (Id. at 12 ("Plaintiffs rely on

   facts and evidence (including those identified in the previously served and future declarations of

   Mr. John Jarosz) that show that the appropriate U.S. market for DuraSeal[] products is the

   market for synthetic dural sealants approved for use in cranial and/or spinal procedures. In the

   U.S. market, the only known approved products that compete with DuraSeal[] are the Adherus

   AutoSpray Dural Sealant (NUS-106) and Adherus AutoSpray Extended Tip (ET) Dural Sealant

   (NUS-109)."); id. at 14 ("Plaintiffs rely on facts and evidence . . . that show that the market for

   FDA approved synthetic dural sealants for use in cranial procedures in the United States is

   limited to DuraSeal[] and the Adherus AutoSpray Dural Sealant (NUS-106) and Adherus

   AutoSpray Extended Tip (ET) Dural Sealant (NUS-109)."), id. at 16 ("Plaintiffs rely on facts and

   evidence . . . that show that each sale of the Adherus Autospray Dural Sealant (NUS-106) and

   Adherus Autospray Extended Tip (ET) Dural Sealant (NUS-109) in the United States is a lost

   sale of the DuraSeal[] product")) Plaintiffs never amended or supplemented these responses

   either.


                                                      5
Case 1:19-cv-00434-CFC-CJB
  Case                     Document
        1:15-cv-00819-LPS Document   253Filed
                                   448    Filed 08/24/20Page
                                              12/11/17   Page  6328
                                                             6 of of PageID
                                                                     85 PageID  #: 15741
                                                                            #: 36735



          On September 8, 2017, Plaintiffs served Mr. Jarosz' damages expert report, (D.I. 329),

   which itself is dated August 25, 2017, (D.I. 346, ex. A (hereinafter, "Jarosz Report")). The

   Jarosz Report asserts that Plaintiffs are entitled to lost profits based on: (1) price erosion; and (2)

   market share apportionment based on synthetic sealants being used "much more frequently than

   non-synthetic sealants" in "certain types of surgeries[.]" (See Jarosz Report at18, 10, 90-137,

   318 and 320) With respect to Plaintiffs' price erosion theory, Mr. Jarosz calculated Plaintiffs'

   lost profits damages from price erosion as corresponding to the amount of additional profit

   Plaintiffs would have made on DuraSeal sales in the United States for which prices were eroded

   due to infringing competition by Defendant's products—an amount of                      through

   March 2017, and                 through April 2018. (Id. atl 320) With respect to Plaintiffs'

   market share apportionment theory, Mr. Jarosz acknowledged in his report that some purchasers

   of Defendant's accused products in the relevant time period would not have purchased DuraSeal

   had the accused products been unavailable; he allowed that some of those sales would have been

   replaced by the purchase and use of fibrin glue, a non-synthetic sealant. (Id. at ¶¶ 100, 103, 113,

   114) Mr. Jarosz then calculated Plaintiffs' lost profits damages for lost sales as corresponding to

   the amount of profit that Plaintiffs would have made on DuraSeal sales in the United States that

   were displaced by Defendant's products—an amount of between

   through April 2017, and between                                    through April 2018. (Id. at ¶

   318) With respect to any infringing sales upon which Plaintiffs do not receive lost profits, Mr.

   Jarosz calculated reasonable royalty damages in the amount of                through April 2017, and

             through April 2018. (Id. at ¶ 319)

          On September 29, 2017, Defendant filed the instant Motion. (D.I. 345) With it,


                                                     6
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page7 of
                                                               6428
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36736
                                                                                #: 15742



   Defendant requested that the Court strike Mr. Jarosz's analysis of and the conclusions drawn

   from the price erosion and market share apportionment theories set forth in his report, and that

   the Court preclude Plaintiffs from presenting these theories at trial. (D.I. 346 at 3)2 On October

   25, 2017, the Court held telephonic oral argument on the Motion. (D.I. 377 (hereinafter, "Tr."))

   II.    LEGAL STANDARDS

          Federal Rule of Civil Procedure 26 imposes a continuing obligation to timely supplement

   or correct discovery disclosures, requiring that "[a] party who has . . . responded to an

   interrogatory . . . must supplement or correct its . . . response: (A) in a timely manner if the party

   learns that in some material respect the . . . response is incomplete or incorrect, and if the

   additional or corrective information has not otherwise been made known to the other parties

   during the discovery process or in writing; or (B) as ordered by the court." Fed. R. Civ. P.

   26(e)(1)(A) & (B). "If a party fails to provide information or identify a witness [in the manner

   required by Rule 26], the party is not allowed to use that information or witness . . . at a trial,

   unless the failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(1).

   Additionally, pursuant to Federal Rule of Civil Procedure 16(f), the court may impose sanctions




          2
                   Specifically, Defendant requests that the Court strike paragraphs 8, 10, 90-137,
   318 and 320 of the Jarosz Report. (D.I. 346 at 3) Paragraphs 8, 90-121 and 318 relate to
   Plaintiffs' market share apportionment theory. (Id., ex. A) Paragraphs 10, 122-137 and 320
   relate to Plaintiffs' price erosion theory. (Id.)

          3       Because the discovery matters at issue here are not unique to patent law, the law
   of the United States Court of Appeals for the Third Circuit applies. See INVISTA N Am.
   S.A.R.L. v. M& G USA Corp., Civ. No. 11-1007-SLR-CJB, 2013 WL 3216109, at *1 (D. Del.
   June 25, 2013) (citation omitted); Bridgestone Sports Co. Ltd. v. Acushnet Co., No. CIVA 05-
   132 JJF, 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007) (citing Micro Chem, Inc. v. Lextron,
   Inc., 317 F.3d 1387, 1390-91 (Fed. Cir. 2003)).

                                                      7
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page8 of
                                                               6528
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36737
                                                                                #: 15743



   (such as the exclusion of expert testimony), including those authorized by Rule 37(b)(2)(A),4 if,

   inter alia, a party "fails to obey a scheduling or other pretrial order." Fed. R. Civ. P. 16(f)(1)(C);

   see also INVISTA N Am. S.A.R.L. v. M& G USA Corp., Civ. No. 11-1007-SLR-CJB, 2013 WL

   3216109, at *2 (D. Del. June 25, 2013).5

          Although a court clearly has the authority to strike an expert report and/or exclude

   evidence (such as expert testimony) pursuant to Rule 37, it should be mindful that because "[t]he

   exclusion of critical evidence is an extreme sanction," such a remedy should not be imposed

   where an untimely or improper disclosure amounts to only a "slight deviation from pre-trial

   notice requirements" or occasions only "slight prejudice" to the movant. In re Paoli R.R. Yard

   PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994) (internal quotation marks and citations omitted).

   Instead, exclusion should be reserved for circumstances amounting to "willful deception or

   flagrant disregard of a court order by the proponent of the evidence." Id. at 792 (internal

   quotation marks and citations omitted); see also Bridgestone Sports Co., Ltd. v. Acushnet Co.,

   No. CIVA 05-132 JJF, 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007) (noting that while the

   decision to exclude expert testimony is context-specific, "evidence should be excluded sparingly

   and only in circumstances involving litigation conduct that is clearly unprofessional or



          4
                    Under Rule 37(b)(2)(A)(ii), if a party "fails to obey an order to provide . . .
   discovery . . . the court . . . may . . . prohibit[] the disobedient party from supporting or opposing
   designated claims or defenses, or from introducing designated matters in evidence[.]" Fed. R.
   Civ. P. 37(b)(2)(A)(ii); see also Meyer v. Callery Conway Mars HV, Inc., Civil Action No. 2:13-
   cv-00109, 2015 WL 65135, at *16 (W.D. Pa. Jan. 5, 2015).
          5
                   If portions of an expert report are stricken, that action effectively precludes the
   expert from testifying as to the subject matter and opinions contained in those portions of the
   report. See, e.g., Withrow, 967 F. Supp. 2d at 1000; see also Inline Connection Corp. v. AOL
   Time Warner Inc., 472 F. Supp. 2d 604, 615 (D. Del. 2007).

                                                     8
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                           Document448
                                     253Filed
                                          Filed
                                              12/11/17
                                                08/24/20Page
                                                         Page9 of
                                                               6628
                                                                  of PageID
                                                                     85 PageID
                                                                            #: 36738
                                                                                #: 15744




   inappropriate, and in circumstances creating prejudice to the party against whom the evidence is

   offered"); Praxair, Inc. v. ATMI, Inc., 231 F.R.D. 457, 463 (D. Del. 2005) (finding that although

   "the exclusion of otherwise admissible testimony because of a party's failure to meet a timing

   requirement is a harsh measure [that] should be avoided where possible[,]" it can be appropriate

   to prevent against the "flouting of discovery deadlines[,]" so as to maintain "fidelity to the

   constraints of Scheduling Orders and deadlines[, which] is critical to the Court's case

   management responsibilities") (internal quotation marks and citations omitted), rev 'd on other

   grounds, 543 F.3d 1306 (Fed. Cir. 2008).

          In considering whether to exclude evidence relating to an untimely or otherwise improper

   disclosure, the United States Court of Appeals for the Third Circuit has directed district courts to

   weigh certain factors, known as "the Pennypack factors": (1) the surprise or prejudice to the

   moving party; (2) the ability of the moving party to cure any such prejudice; (3) the extent to

   which allowing the testimony would disrupt the order and efficiency of trial; (4) bad faith or

   willfulness in failing to comply with the court's order; and (5) the importance of the testimony

   sought to be excluded. See Meyers v. Pennypack Woods Home Ownership Ass 'n, 559 F.2d 894,

   904-05 (3d Cir. 1977), overruled on other grounds, Goodman v. Lukens Steel Co., 777 F.2d 113

   (3d Cir. 1985); see also Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997).

   III.   DISCUSSION

          Below, the Court will first assess Defendant's Motion as it relates to Plaintiffs' disclosure

   of their lost profits theory relating to price erosion. Second, the Court will turn to Plaintiffs'

   disclosure of their lost profits theory relating to market share apportionment.

          A.      Price Erosion


                                                      9
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               10 67
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36739
                                                                                  #: 15745



          Price erosion damages "fall under the lost profits umbrella." See Global Traffic Techs.,

    LLC v. Emtrac Sys., Inc., Civ. No. 10-4110 (ADM/JJG), 2012 WL 12899092, at *3 (D. Minn.

   Dec. 20, 2012) (internal quotation marks omitted); see also (Tr. at 10). A lost profits claim based

   on a theory of price erosion "essentially alleges that due to the low sales price by the infringer,

   the patentee was forced to lower its sales price to stay competitive." Syngenta Crop Protection,

   LLC v. Willowood, LLC, Civ. No. 16-mc-171-RGA, 2016 WL 4925099, at *3 (D. Del. Sept. 14,

   2016); see also W. R. Grace & Co.—Conn. v. Intercat, Inc., 60 F. Supp. 2d 316, 327 (D. Del.

   1999). For the reasons set out below, the Court finds that Plaintiffs did not untimely disclose the

   price erosion component of their claim for lost profit damages.

          At the beginning of the discovery period in this case (following the preliminary injunction

   phase), on September 9, 2016, Plaintiffs expressly informed Defendant that they intended to seek

   "lost profits (including a price erosion component)." (D.I. 359, ex. A at 2) To be sure, were it

   not for the fact of this (admittedly sparse) initial disclosure, Plaintiffs' lost profits theory based

   on price erosion would stand on shaky ground. This is because Plaintiffs' subsequent response to

   Defendant's first damages Interrogatory request approximately six weeks later (which was never

   supplemented) did not specifically mention price erosion, instead broadly referencing only "lost

   profits" or a reasonable royalty. Indeed, Plaintiffs failed to cite to any facts or evidence in

   support of their claim for "lost profits (or no less than a reasonable royalty)" in that response.

   (D.I. 346, ex. B at 15)

          But Plaintiffs did make that initial disclosure, and that has to count for something here.

   Defendant was aware of the disclosure. And so, when Defendant then saw Plaintiffs' response to

   Defendant's first damages Interrogatory request, there was good reason for Defendant to believe


                                                      10
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               11 68
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36740
                                                                                  #: 15746



   that when Plaintiffs were there referencing their plan to seek "lost profits" in the case, they were

   referring to a plan to seek, inter alia, price erosion damages. If Defendant was unsure of whether

   that was still Plaintiffs' plan after receiving Plaintiffs' response to the first damages Interrogatory

   request, or if Defendant believed that Plaintiffs' response did not otherwise shed sufficient light

   on the substance of their price erosion theory, then Defendant had options. It could have pressed

   Plaintiffs to provide more detail by way of a further response on the price erosion issue.6 And,

   were it not satisfied with Plaintiffs' answer, Defendant could have moved to compel a more

   complete response with regard to that issue.

          There is little question in the Court's mind that if Defendant had brought that kind of

   motion to compel, the Court would have granted the motion. After all, the first damages

   Interrogatory request asked Plaintiffs to describe "in detail. . . all facts and evidence supporting

   any calculation for any damages" Plaintiffs were seeking. (D.I. 346, ex. B at 14) And Plaintiffs'

   response contained reference to basically no facts or evidence at all. That is unacceptable, and it

   is a failing that would have been remedied had Defendant promptly sought such a remedy. See,

   e.g., GlaxoSmithKline LLC v. Teva Pharms. USA, Inc., Civil Action No. 14-878-LPS-CJB, D.I.

   101 at 1-2 (D. Del. Jan. 28, 2016) (granting a motion to compel a supplemental response to

   defendant's interrogatory relating to plaintiff s claim for lost profits damages that "shall amount



          6
                    The record does demonstrate that Defendant engaged in a further meet-and-confer
   with Plaintiffs after receiving Plaintiffs' response to the first damages Interrogatory request. But
   it appears that the focus of Defendant's frustration in that meet-and-confer was on Plaintiffs'
   failure to elaborate and provide evidence in support of their theory of lost profits from lost sales.
   That is what Defendant seems to have inquired about during the meet and confer, leading
   Defendant to later write to confirm that Plaintiffs' lost sales-related theory was that "the relevant
   market is only a `two party' market[.]" (D.I. 346, ex. C at 2) It does not appear that Defendant
   ever specifically followed up on Plaintiffs' initial, express disclosure that Plaintiffs' lost profits
   theory of damages would include a price erosion component. (See Tr. at 14-15)
                                                     11
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               12 69
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36741
                                                                                  #: 15747



   to a meaningful articulation of the bases for [plaintiffs] contention that it is entitled to such

   damages" and include "a narrative explanation as to how the information contained in [certain

   documents referenced in a supplemental response to the interrogatory] shed light on [plaintiffs]

   contention that it is entitled to lost profits damages").

           But Defendant determined not to press the point further. Moreover, (and this is the key

   point here), because Plaintiffs had previously disclosed their plan to seek lost profits based on

   price erosion damages in September 2016, Defendant cannot now claim to be completely blind-

   sided by the fact that Plaintiffs' expert's report references that theory. Because of the fact of that

   prior disclosure, and Defendant's failure to follow up on it, this is one of those circumstances

   where: (1) it is true that Plaintiffs did not say much of anything in discovery on the topic, but (2)

   it is also true Defendant at least equally shares the blame for the fact that the discovery record is

   not more robust.

           For these reasons, Plaintiffs did timely disclose their lost profits theory based on price

   erosion damages, and Defendant's Motion as it relates to that theory is DENIED. The facts

   relating to the other issue raised by Defendant, though, are very different. And they will compel

   a different outcome.

           B.     Market Share Apportionment

           Sometimes the patentee and accused infringer are the only suppliers in the market, and in

   such a circumstance, the patentee would typically seek to recover lost profits from every sale

   made by the infringer. State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir.

    1989). That is because it can be reasonable to assume in this scenario (provided the patent owner

    has the necessary manufacturing and marketing capabilities) that the patent owner would have


                                                      12
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               13 70
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36742
                                                                                  #: 15748



   made the infringer's sales. Id. In those instances, the application of the test for proving an

   entitlement to lost profits is "usually straightforward and dispositive." Id.; see also Micro

   Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318, 1322 (Fed. Cir. 1990) (referring to a "two-

   supplier market" lost profits theory as a "simple" one).

          But the United States Court of Appeals for the Federal Circuit has also recognized that

   when there are multiple competitors in the market, a patentee may still prove entitlement to lost

   profits damages from an alleged infringer, by using a market share apportionment theory. State

   Indus., Inc., 883 F.2d at 1577-78; see also Micro Motion, Inc., 894 F.2d at 1322 (explaining that

   "litigants have been held entitled to lost profits damages calculated on a portion of an infringer's

   sales based on the patentee's market share"). A showing of entitlement to lost profits damages

   based on a market share appointment theory (or an accused infringer's efforts to contest such a

   showing) will necessarily be more complicated than reliance on the "straightforward" two-party

   market theory.

          The Court agrees with Defendant that Plaintiffs had an obligation to disclose their market

   share apportionment theory well before they served Defendant with the Jarosz Report on

   September 8, 2017. It also agrees that Plaintiffs failed to fulfill this obligation. The Court will

   first explain why all this is so. Then it will examine how the Pennypack factors inform the

   decision as to whether evidence regarding the theory should be excluded.

                    1.    Timeliness of Plaintiffs' Disclosure of their Market Share
                          Apportionment Theory of Lost Profits Damages

          The Court here reaches a different conclusion with respect -to the timeliness of Plaintiffs'

   disclosure of their market share apportionment theory than it did above with respect to Plaintiffs'



                                                    13
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               14 71
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36743
                                                                                  #: 15749



   disclosure of their price erosion theory. This is because not only did Plaintiffs never disclose a

   market share apportionment theory, but they also instead disclosed (and repeatedly confirmed

   their reliance on) a theory that is in real conflict with that theory: "that the relevant U.S. market

   at issue in this case is a two party market." (D.I. 346, ex. D at 2; see also, e.g., id, ex. E at 11-

   17) And never until Defendant received Mr. Jarosz's report, served on September 8, 2017, was

   Defendant made aware that Plaintiffs' theory had changed. This was not a timely

   supplementation of Plaintiffs' damages theory regarding lost profits from lost sales.

          Plaintiffs seem to assert two primary reasons why they were justified in doing what they

   did here. First, Plaintiffs note that in addition to stating their reliance on a two-player market

   theory in their interrogatory responses and related communications, they also: (1) objected that

   Defendant's damages-related interrogatories prematurely called for expert analyses, and (2)

   indicated that their responses "rely on facts and evidence (including those identified in the

   previously served and future declarations of Mr. John Jarosz)[.]" (D.I. 358 at 2-3 (internal

   citations omitted)) This, Plaintiffs assert, somehow excuses their failure to disclose facts relating

   to the market share apportionment theory until the Jarosz Report was served. (Id.) Second,

   Plaintiffs assert that their newly-disclosed theory "is consistent with the position that Defendant

   has taken throughout this litigation[,]" and that, as a result, it can be said that the information

   used by Mr. Jarosz was made known to Defendant during the discovery period in compliance

   with Federal Rule of Civil Procedure 26(e)(1)(A). (Id. at 3 (emphasis added))

           Below, the Court will address why it disagrees with Plaintiffs on both points. And then it

   will further explain why Plaintiffs should have earlier supplemented the relevant interrogatory

   responses.


                                                     14
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               15 72
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36744
                                                                                  #: 15750



                          a.      Plaintiffs' Arguments are Not Persuasive

                                  (1)     Plaintiffs' Reason #1: The Requests were "Premature"

          Plaintiffs' first asserted reason why there was no discovery violation here is that the

   interrogatories prematurely called for expert analysis. But it is worth remembering that

   interrogatories (including those directed to exploring the basis for a patentee's claim for

   damages) serve a meaningful, significant purpose in a case like this. Indeed, the "purpose of

   contention interrogatories is to narrow and define issues for trial and to enable the propounding

   party to determine the proof required to rebut the respondent's position." CIBA Vision Corp. v.

   Bausch & Lomb, Inc., Civil Action No. 2:99-CV-0034-RWS, 2003 WL 25774307, at *3 (N.D.

   Ga. Dec. 22, 2003) (internal quotation marks and citation omitted).'

          The responding party's goal in answering interrogatories, then, should not be (as

   Plaintiffs suggested their goal was here) to (1) answer as "briefly" as possible, and then (2)

   simply rely on a later-filed expert's report, served after discovery closes, in order to disclose

   contrary positions. (Tr. at 48) Instead, Defendant was entitled to learn something about the facts


                   See also, e.g., Woods v. DeAngelo Marine Exhaust, Inc., 692 F.3d 1272, 1280
   (Fed. Cir. 2012) ("Contention interrogatories . . . serve an important purpose in helping to
   discover facts supporting the theories of the parties. Answers to contention interrogatories also
   serve to narrow and sharpen the issues thereby confining discovery and simplifying trial
   preparation."); Bayer Healthcare Pharms., Inc. v. River's Edge Pharms., LLC, CIVIL ACTION
   FILE NO.: 1:11-cv-1634-HLM, 2015 WL 11142425, at *7 (N.D. Ga. July 31, 2015) (explaining
   that the "entire point of [an] interrogatory request is to allow the propounding party to identify
   the facts and evidence the responding party intends to rely on for particular issues so that the
   propounding party can determine whether and how to proceed. Such interrogatory requests focus
   discovery and relieve the propounding party from having to guess or surmise which of the myriad
   of documents produced and legal theories available to the responding party the responding party
   intends to pursue"); First Health Grp. Corp. v. United Payors & United Providers, Inc., No. 96
   C 2518, 1999 WL 515499, at *1 (N.D. Ill. July 12, 1999) (explaining that the "whole purpose [of
   a damages contention interrogatory is] to get out on the table plaintiff's damages contentions so
   that defendant could explore them during the discovery period").

                                                     15
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               16 73
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36745
                                                                                  #: 15751



   that Plaintiffs' damages expert would be relying upon prior to being served with the Jarosz

    Report, so that those facts could then be vetted in discovery. See, e.g., THX, Ltd. v. Apple, Inc.,

   Case No. 13-cv-01161-HSG (DMR), 2016 WL 2899506, at *7-8 (N.D. Cal. May 13, 2016)

   (granting a motion to compel a supplemental response to a damages interrogatory where the

   plaintiffs' "disclosure and responses are insufficient, for they do not provide any specifics as to

   [the plaintiff's] basis for damages in this case" and because "[c]ourts in this district have

   compelled patent plaintiffs to provide the factual bases for their damages claim through initial

   disclosures and written discovery, over protestations that responsive information will be

   forthcoming thrOugh expert reports"); In re Cyclobenzaprine Hydrochloride Extended-Release

   Capsule Patent Litig., Civ. No. 09-MD-2118-SLR, Civ. No. 08-889-SLR, 2013 WL 12291705,

   at *1 (D. Del. Oct. 22, 2013) (explaining that while "the final calculation of damages is properly

   the subject of expert opinion. . . . experts must rely on facts for their opinions" and a party must

   disclose such facts in the course of fact discovery, before they are presented in expert reports);

   Mobile Storage Tech., Inc. v. Fujitsu Ltd., No. C 09-03342 JF (PVT), 2010 WL 1292545, at *1

   (N.D. Cal. Mar. 31, 2010) (granting defendant's motion to compel with respect to an

   interrogatory seeking the factual basis for plaintiff's damages claim and requiring plaintiff to

   "provide [inter alia] the factual basis for its damages claim [and] the identification of all facts to

   support its damages theories").8 That did not happen here.

                                  (2)      Plaintiffs' Reason #2: Reliance on Defendant's Position

           Plaintiffs' other asserted justification for their failure to supplement is that their newly

           8
                  Cf. INVISTA N Am. S.a.r.l., 2013 WL 3216109, at *5 (granting motion to strike
   new and untimely disclosed defense where such defense "alters the entire infringement and non-
   infringement landscape that was developed and vetted during fact and expert discovery").

                                                     16
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               17 74
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36746
                                                                                  #: 15752



   disclosed market share apportionment theory "is consistent with the position that Defendant has

   taken throughout this litigation" and that therefore the information used by Mr. Jarosz was "made

   known to Defendant during the discovery process." (D.I. 358 at 3 (emphasis added)) However,

   a party's duty to supplement discovery responses set out in the Rules would be meaningless if a

   party could later simply point to cherry-picked information produced by its opponent as fulfilling

   the party's duty. Cf. Hologram USA, Inc. v. Pulse Evolution Corp., Case No. 2:14-cv-00772-

   GMN-NJK, 2016 WL 3965190, at *2 (D. Nev. July 21, 2016) (explaining that Rule 26(e) "is not

   a loophole through which a party who . . . wishes to revise her disclosures in light of her

   opponent's challenges to the analysis and conclusions therein, can add to them to her advantage

   after the court's deadline for doing so has long passed") (internal quotation marks and citations

   omitted).9 As noted above, Federal Rule of Civil Procedure 26(e)(1)(A) requires a party to


          9
                   Plaintiffs cite to two cases in support of the proposition that "[r]esponses to any
   interrogatories seeking factual information used by Mr. Jarosz in reaching his opinions were
   clearly supplemented and that information was disclosed in accordance with Fed. R. 26(e)(1)[,]"
   (D.I. 358 at 4), but the cited cases are distinguishable from the facts at hand. In Marical, Inc. v.
   Cooke Aquaculture Inc., 1:14-cv-00366-JDL, 2017 WL 3812866 (D. Me. Aug. 31, 2017), the
   court denied the motions to strike at issue where the late disclosures did not "fundamentally
   change" the expert's opinion and "do not involve unfair surprise[.]" 2017 WL 3812866, at *2-3.
   Here, in contrast, the Court is sympathetic to Defendant's claim of surprise where Plaintiffs
   repeatedly disclosed in discovery a theory that is in real conflict with a theory found in their
   expert report. And in Baltimore Aircoil Co., Inc. v. SPX Cooling Techs. Inc., Civil No. CCB-13-
   2053, 2016 WL 4426681 (D. Md. Aug. 22, 2016), the Court found that deposition testimony that
   had identified a potential witness amounted to sufficient supplementation under Rule 26(e)(1),
   and put the defendant on notice that this witness (who had not previously been mentioned as a
   person with knowledge of the subject matter in plaintiff's prior discovery responses) indeed had
   relevant information. 2016 WL 4426681, at *21-22. That scenario is a far cry from relying on a
   completely different theory of damages for the first time in an expert report, which is what is now
   before the Court. (D.I. 365 at 2 n.2) Indeed, in the same opinion, the Baltimore Aircoil Court
   excluded the patentee's late disclosed opinion on the doctrine of equivalents, explaining that the
   untimely disclosure "deprived [defendant] of the opportunity to conduct meaningful discovery on
   this new theory of infringement" and "[a]llowing [the plaintiff] to advance this position after the
   close of fact discovery would significantly prejudice [defendant]." 2016 WL 4426681, at *16-

                                                   17
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               18 75
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36747
                                                                                  #: 15753




   supplement or correct an interrogatory response in a timely manner if the party learns that the

   response is incorrect, and if the additional or corrective information "has not otherwise been

   made known to the other parties during the discovery process or in writing." Fed. R. Civ. P.

   26(e)(1)(A) (emphasis added). It makes no sense (as Plaintiffs attempt to do here) to point to

   HyperBranch's expert's declaration and deposition, documents produced by HyperBranch, and

   HyperBranch's questions to Plaintiffs' Rule 30(b)(6) deponent as the portions of the record that

   fairly made it known that Plaintiffs would be taking the position that there were more than two

   choices in the relevant market. (D.I. 365 at 1-2) A party cannot be expected to fairly understand

   what an opponent's position will be by being required to look inside its own mind for the answer.

                          b.      Plaintiffs Should Have Earlier Supplemented Their
                                  Interrogatory Responses Relating to Damages

          Ultimately, having rejected Plaintiffs' arguments to the contrary, the Court concludes that

   Plaintiffs did not timely supplement their discovery responses relating to lost profit damages

   from lost sales.

          As mentioned above, a key part of Plaintiffs' argument here is that Defendant should

   have realized, during the discovery period, that Plaintiffs were (or at least soon would be)

   abandoning their two-player/product theory—and that Plaintiffs would instead be asserting that

   the appropriate market includes more than just DuraSeal and Defendant's products. (D.I. 358 at

   3-4; see also Tr. at 32-35) In fact, Plaintiffs go so far as to assert that "to say that [D]efendant

   did not know about a potential opinion [from Plaintiffs] that the appropriate market includes

   more than just DuraSeal and Adherus or that an appropriate market share allocation may be less



    17.

                                                     18
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               19 76
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36748
                                                                                  #: 15754



   than 100% is disingenuous at best." (D.I. 358 at 4) In support of this strong statement, Plaintiffs

   point to a significant amount of discovery that was provided and obtained during the discovery

   period (dating from early 2016); Plaintiffs assert that this discovery made it clear that they would

   be taking the "more than two-player market" position in this case. (D.I. 358 at 4; see also Tr. at

   32-33 (Plaintiffs' counsel stating that, in light of what was disclosed in discovery, Defendant was

   not "surprised at all that we were going after these types of losses [e.g., losses attributable to a

   market share apportionment theory]")) More specifically, Plaintiffs point to the following

   categories of information, (D.I. 358 at 3-4):

                  (1) opinions of Defendant's own damages expert, Douglas Kidder,
                  from early Spring 2016, in which Mr. Kidder stated that lost profits
                  might be an appropriate damages methodology, that fibrin glue was
                  a part of the relevant market, and that he would expect to follow a
                  market-share apportionment theory "with particular attention to the
                  switching behavior of surgeons and the reasons for any such
                  switching[,]" (D.I. 359, ex. C at ¶ 70; see also id., ex. D at 89-90,
                  107, 110-12);

                  (2) evidence HyperBranch produced during discovery, such as a
                  document entitled "Estimated DuraSeal U.S. Marketplace Share in
                  2015 Based on Adherus Distributor Questionnaire Responses,"
                  (see D.I. 358 at 3);

                  (3) documents produced by Plaintiffs on December 23, 2016, (see
                  id. & D.I. 359, ex. E); and

                  (4) June 6, 2017 deposition testimony of Plaintiffs' Rule 30(b)(6)
                  witness, Curtis Lenox, in response to questions from Defendant's
                  counsel, (D.I. 359, ex. F at 27-43, 55-57, 110-13, 138-42, 147-48,
                  200-05, 222-24, 227-29 & 233-38), in which Mr. Lenox testified,
                  inter alia, that fibrin glue is often used instead of DuraSeal for
                  dural sealing, and provided views on the relative market share
                  captured by DuraSeal and fibrin glue products.

          But this line of argument proves too much. That is because the logical extension of the



                                                     19
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               20 77
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36749
                                                                                  #: 15755



    argument is that if Defendant had to know, as early as 2016, that Plaintiffs would be asserting

    that the market was broader than a two-party market, then Plaintiffs had to know that too at the

   same time. At a minimum, Plaintiffs surely would have been on notice that this was going to be

    their theory immediately following Mr. Lenox's deposition, in which, according to Plaintiffs, Mr.

    Lenox testified "all about" the relevant market and how it included fibrin glue options. (Tr. at

   32) Yet Plaintiffs never supplemented their interrogatory responses. (D.I. 346, ex. E at 12-17)

   This constitutes a violation of Rule 26(e)(1). See, e.g., Woods v. DeAngelo Marine Exhaust, Inc.,

    692 F.3d 1272, 1280 (Fed. Cir. 2012) ("Rule 26(e) requires that as theories mature and as the

   relevance of various items of evidence changes, responses to interrogatories, and particularly

   contention interrogatories, be corrected or supplemented to reflect those changes."); Goodman-

    Gable-Gould Co. v. Tiara Condo. Ass 'n Inc., 595 F.3d 1203, 1210-13 (11th Cir. 2010) (affirming

   the district court's exclusion of evidence relating to a new theory and category of damages, and

   finding that statements made during a deposition and references to expenses in a discovery

   supplement did not provide notice of the party's new theory of liability and damages claimed;

   instead the party "had a duty to supplement [its interrogatory responses] if it would introduce

   evidence on the" new liability and damages theories at trial) (cited in Woods, 692 F.3d at 1279).

           The Court also takes a moment to address a seemingly inconsistent and irreconcilable

   argument that Plaintiffs made during oral argument on the Motion. During oral argument—and

   despite the above-referenced position taken in their briefing (that discovery produced during the

   case should have made it long clear to Defendant that Plaintiffs would be abandoning the two-

   party market theory)—Plaintiffs' counsel now was asserting that even Plaintiffs did not know

   that they would be relying on a market share apportionment theory until Plaintiffs' counsel


                                                    20
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               21 78
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36750
                                                                                  #: 15756



    reviewed Mr. Jarosz's draft report (which was generated months after the close of the fact

    discovery period). (Tr. at 33 ("Your Honor, until [Mr. Jarosz] did his calculation, how could we

    even know that that was the way we were going to go forth?"); id. at 37-38) 'That assertion,

    obviously, is completely inconsistent with Plaintiffs' above-referenced position that Defendant

   should have anticipated many months earlier that Plaintiffs were (or were going to be) relying on

   this market share apportionment theory, based on the content of discovery. (Id. at 32-33)

           The Court does not credit this late-provided, inconsistent argument. Federal Rule of Civil

    Procedure 26(g)(1) requires that when an attorney signs a discovery response, he or she "certifies

   that to the best of the person's knowledge, information and belief formed after a reasonable

    inquiry" that the response is not "unreasonable[.]" Fed. R. Civ. P. 26(g)(1) (emphasis added);

   see also Fed. R. Civ. P. 26(g)(1) advisory committee's note to 1983 amendment (explaining that

   Rule 26(g)(1) "imposes an affirmative duty to engage in pretrial discovery in a responsible

   manner that is consistent with the spirit and purposes of [the Federal Rules regarding discovery].

   . . . The rule simply requires that the attorney make a reasonable inquiry into the factual basis of

   his response, request, or objection") (emphasis added); Woods, 692 F.3d at 1279 (noting that

   "Rule 26 imposes an obligation on parties to conduct a reasonable inquiry into the factual basis

   of their discovery responses"). It is the fault of Plaintiffs for not earlier identifying and

   disclosing that they would be relying on a market share apportionment theory—especially when,

   throughout the discovery period, Plaintiffs continued to double down on their repeated assertion

   to the contrary. In May 2017, for example, as the discovery period was closing, Plaintiffs

   prepared and sent responses to Defendant's damages interrogatories in which Plaintiffs again

    expressed their two-party market theory. And yet by Plaintiffs' own admission: (1) Plaintiffs did


                                                     21
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               22 79
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36751
                                                                                  #: 15757



    not consult with their expert, Mr. Jarosz, before they submitted those interrogatory responses,

    (Tr. at 38-39), and (2) it should have been clear at that time to Plaintiffs that they were in fact

   going to be relying on a different theory.' -

               For all of the above reasons, the Court determines that Plaintiffs' market share

   apportionment theory, first articulated in the Jarosz Report, was untimely. The Court must next

   assess whether the relevant portions of the report should be stricken by applying the Pennypack

    factors.

                      2.      Application of Pennypack Factors

               The Court agrees with Defendant that the first Pennypack factor clearly weighs in its

   favor. Plaintiffs' failure to disclose the market share apportionment theory prior to service of the
                                     .-
   Jarosz Report understandably surprised Defendant, especially in light of Plaintiffs' prior repeated

   reliance on a completely different, contrary theory. (See D.I. 346 at 2) And this late disclosure

   could cause prejudice to Defendant. If the market share apportionment theory remained in the

   case, Defendant will be required to address it at a disruptive time, when the parties are otherwise

   preparing for the filing of case dispositive motions. Defendant has suggested that to sufficiently

   do so, it will need to undertake a significant amount of additional discovery including: (1) third-

   party depositions, in-depth interviews, and/or scientific surveys of hospitals and surgeons as to

               10Additionally, once Plaintiffs' counsel reviewed the draft Jarosz Report (the final
   version of which was dated August 25, 2017), Plaintiffs should have then immediately
   supplemented their incorrect series of discovery responses. At least this would have allowed
   Defendant and the Court to recognize and assess this issue earlier. Instead, Plaintiffs did nothing,
   and simply served the Jarosz Report on September 8, 2017. This required Defendant to
   independently find and realize the shift in theories after the report was served, and then to
   respond appropriately. This, in turn, meant that the issue was not presented to the Court until late
   September/early October 2017.


                                                       22
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               23 80
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36752
                                                                                  #: 15758



   the players that make up the relevant market and as to surgeon preference regarding a preferred

   dural sealant for various types of procedures; (2) testing the information that Mr. Jarosz relied

   upon for his market share apportionment theory; and (3) obtaining business reports from third-

   party market share firms. (Id.; Tr. at 21-23)

           Plaintiffs' arguments to the contrary on the prejudice issue are not persuasive. Plaintiffs

   contend that Defendant should not be prejudiced because Mr. Jarosz relied on Defendant's own

   evidence in forming his opinion. (D.I. 358 at 4-5) But it is a substantively different thing for

   Defendant (on the one hand) to go about discovery by mainly trying to disprove Plaintiffs'

   position that the relevant market is a two-party market, as opposed to (on the other hand) being

   focused on using the discovery period to delineate exactly what the scope of a more-than-two-

   party/product market actually looks like. (See Tr. at 51) The former is a more "straightforward"

   issue to defend against, State Indus., Inc., 883 F.2d at 1578, while the latter would require

   significantly different (and more expansive) discovery efforts. Plaintiffs also miss the point

   when they assert that Defendant has not been prejudiced because Defendant's damages expert

   was able to submit a rebuttal report, in which he opined on the appropriate market share

   allocation. (D.I. 358 at 5) In that rebuttal report, Defendant's expert expressly noted Plaintiffs'

    late disclosure and how it had resulted in an incomplete factual record regarding the relevant

   market. (D.I. 359, ex. H at ¶¶ 65-66) That Defendant's expert was able to provide some

   response does not "replace the months of analysis and discovery that HyperBranch would have

   conducted had it known Plaintiffs' true damages theories." (D.I. 365 at 2)"


                    For example, while Defendant's expert, Mr. Kidder, cites to some third-party data
    that helps to articulate the scope of a more-than-two-party/product market, (see, e.g., D.I. 359,
    ex. H at ¶ 27), he repeatedly explains how more data is needed to determine whether the relevant

                                                    23
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               24 81
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36753
                                                                                  #: 15759



           As to the second and third Pennypack factors, while Defendant could cure the prejudice it

    faces by undertaking the discovery referenced above, the Court is doubtful that this cure could be

    accomplished in sufficient time so as to avoid disruption of the pre-trial process and the trial.

    Trial is set to begin in five months, with case-dispositive and Daubert motions due in one week.

    Defendant estimates that it will need "significant additional fact discovery" that would take

    months to obtain, in order to be in a position to sufficiently rebut Plaintiffs' market share

    apportionment theory. (D.I. 346 at 3; see also D.I. 365 at 2) In the Court's view this does not

   seem to be an unreasonable estimate, since at least the bulk of the discovery needed will be third-

   party discovery.1z (See, e.g., D.I. 359, ex. H at ¶ 64 (Defendant's expert asserting that "third

   party data" is needed for reliable market share figures)) But the current schedule to trial would

   not allow for that kind of disruption. These factors then favor Defendant's position.

           With respect to the fourth Pennypack factor—whether Plaintiffs acted willfully or in bad

    faith by failing to supplement their response to the damages Interrogatory request—courts have

   tended to reserve such a finding for clear, egregious examples of misconduct. See Novartis

   Pharms. Corp. v. Actavis, Inc., Civil Action No. 12-366-RGA-CJB, 2013 WL 7045056, at *11


    market should be defined more broadly and/or what the contours of that market are, (id. at ¶¶ 57,
    64, 65, 69).
           12
                  This is in contrast to other cases from this Court in which motions to strike have
   been denied and the opposing party permitted to proceed with late-disclosed theories. See, e.g.,
   GlaxoSmithKline LLC v. Teva Pharms. USA Inc., Civil Action No. 14-878-LPS-CJB, D.I. 243 at
   20 (D. Del. Jan. 20, 2017) (denying motion to strike late-disclosed damages theory where the
   theory did not appear to be "especially complex," and where "even by Defendant's estimate any
   supplemental discovery" would be "focused" and "could be completed in a short timeframe"); cf.
   Insight Equity v. Transitions Optical, Inc., No. 10-cv-635 (RGA), 2016 WL 7031281, at *2 (D.
   Del. Nov. 30, 2016) (denying motion to strike plaintiff's damages theory and allowing plaintiffs
   to submit an alternative damages model and report, where trial was scheduled for seven months
   away and plaintiffs were required to base their new theory on "facts currently in the record").

                                                     24
Case 1:19-cv-00434-CFC-CJB
  Case                      Document
        1:15-cv-00819-LPS Document 448253Filed
                                            Filed 08/24/20Page
                                               12/11/17     Page
                                                               25 82 of 85
                                                                  of 28    PageID
                                                                        PageID    #: 15760
                                                                               #: 36754



   (D. Del. Dec. 23, 2013); Withrow v. Spears, 967 F. Supp. 2d 982, 1006 (D. Del. 2013) (citing

   cases). Under this Pennypack factor, courts may also consider the non-movant's justifications

   for failing to timely disclose the relevant information. See ZF Meritor, LLC v. Eaton Corp., 696

   F.3d 254, 299 (3d Cir. 2012).

           Here, as explained above, Plaintiffs should have earlier served a supplemental

   interrogatory response articulating the facts underlying their market share apportionment theory.

   The Court is not satisfied with Plaintiffs' wanting (and at times inconsistent) explanations for

   their failure to do so. At best, Plaintiffs' approach here amounted to disregard for their discovery

   obligations, and was not a responsible approach to take. But on the other hand, there is no direct

   evidence of bad faith or a willful intent to sandbag Defendant (as opposed to mere negligence).

   And so the record falls a bit short of the type of heightened or "egregious" showing of bad faith

   required by the caselaw in this Circuit. Thus, this factor does not favor exclusion of the evidence

   (though it does not exactly provide strong support for Plaintiffs' position, either).

           As to the final Pennypack factor, Plaintiffs' market share apportionment theory is surely

   important to their case. Plaintiffs seek, pursuant to the theory, between

   from lost sales through April 2018, which constitutes a significant amount of their overall

   damages estimate. (D.I. 346, ex. A at ¶ 318; see also D.I. 358 at 5) The Court notes, however,

   that the lost profits damages allegedly at issue here are not as large as they are in many other

   competitor patent infringement cases. This is likely because Plaintiffs currently appear to have a

    much larger share of the relevant market (as compared to Defendant). (See, e.g., D.I. 346, ex. A

   at ¶¶ 94-95 (noting that between July 2015 and April 2017, Defendant sold                  of the

    accused products in the United States and generated revenues of s,               while Plaintiffs


                                                    25
Case 1:19-cv-00434-CFC-CJB
  Case                      Document
        1:15-cv-00819-LPS Document 448253Filed
                                            Filed 08/24/20Page
                                               12/11/17     Page
                                                               26 83 of 85
                                                                  of 28    PageID
                                                                        PageID    #: 15761
                                                                               #: 36755



   sold                             in the United States and generated revenues of

   Additionally, exclusion of evidence relating to this theory would not foreclose Plaintiffs'

   damages case entirely. Plaintiffs would be able to assert a right to lost profits damages from

   price erosion and reasonable royalty damages, (D.I. 346, ex. A at ¶¶ 319-20), and could further

   seek injunctive relief if they prevail, (see id., ex. B at 14-15 (Plaintiffs noting that "monetary

   damages [] only encompass a small portion of the total harm" in the case)). Moreover, the Court

   would permit Plaintiffs to submit a supplemental damages expert report in which they could

   pursue the lost profits theory that they disclosed throughout the case—one based on a two-player

   market—if Plaintiffs wished to do so and thought they could do so credibly. This factor, then,

   favors Plaintiffs but not to an overwhelming degree.

          A majority of the Pennypack factors militate in favor of granting the sanction called for

   by Defendant's Motion. And indeed, the Court believes that such a sanction is warranted here.

   Again, this is a case where:

                  (1) Plaintiffs consistently promoted a particular theory of damages
                  throughout the case.

                  (2) Plaintiffs repeatedly reaffirmed their reliance on that theory in
                  the face of continued efforts by Defendant to ascertain whether
                  Plaintiffs' position had changed.

                  (3) Plaintiffs reaffirmed that reliance again at the end of the
                  discovery period without consulting their own damages expert.

                  (4) Plaintiffs did not disclose a new, contrary theory until the time
                  when their damages expert's report was submitted.

                  (5) Plaintiffs, by their own admission, should have known that they
                  would be asserting this new theory many months (perhaps over a
                  year) before they disclosed it.



                                                     26
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               27 84
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36756
                                                                                  #: 15762



                   (6) At oral argument, Plaintiffs introduced a new explanation for
                   why they had not earlier disclosed this theory, which seems to
                   contradict their prior arguments.

                   (7) The new disclosure would require significant new discovery,
                   significant re-adjustment to the pre-trial schedule, and would likely
                   threaten the trial date.

    In light of all of this, the Court will GRANT the motion as it relates to Plaintiffs' lost profits

    theory based on market share apportionment. See, e.g., Greatbatch Ltd. v. AVX Corp., Civil

    Action No. 13-723-LPS, D.I. 381 (D. Del. Aug. 17, 2015) (granting motion to strike late-filed

    infringement contentions where those contentions reflected a "new infringement theory [that is]

   inconsistent with its previous theory" and "prejudice [] could not be cured without dramatic

    change to the case schedule, which includes summary judgment motions being filed a week from

    now"); Silver State Intellectual Techs., Inc. v. Garmin Int'l, Inc., 32 F. Supp. 3d 1155, 1166-67

   (D. Nev. 2014) (granting motion to strike amendments adding two references as prior art for two

   of the asserted patents where "[a]lthough [the plaintiff/patentee] knew about these prior art

    references, [the plaintiff] did not know until the last day of discovery that [defendant] was

   contending both prior art references applied to both patents" and the plaintiff would "therefore []

   be prejudiced by the late amendment"); World Wide Stationary Mfg. Co., Ltd. v. U.S. Ring

    Binder, L.P., No. 4:07-CV-1947 (CEJ), 2009 WL 1605866, at *2 (E.D. Mo. June 8, 2009)

    (granting motion barring plaintiff from relying on a particular product model (EZ Comfort) on

   which to base its claim of lost profits, where during fact discovery, the patentee asserted it was

    relying on a different product model for its lost profits claim and where the patentee did not

    produce lost profit information regarding EZ Comfort until eight days after fact discovery had

    closed, despite having such information during the discovery period).


                                                      27
Case
  Case
     1:19-cv-00434-CFC-CJB
        1:15-cv-00819-LPS Document
                            Document
                                   448253Filed
                                            Filed
                                               12/11/17
                                                  08/24/20Page
                                                            Page
                                                               28 85
                                                                  of 28
                                                                     of 85
                                                                        PageID
                                                                           PageID
                                                                               #: 36757
                                                                                  #: 15763



    IV.    CONCLUSION

           For the reasons set forth above, the Court hereby ORDERS that the Motion is

    GRANTED-IN-PART and DENIED-IN-PART. The portions of the Jarosz Report relating to

    Plaintiffs' lost profits theory based on price erosion will not be stricken. The portions of the

    Jarosz Report relating to Plaintiffs' lost profits theory based on market share apportionment will

    be stricken.

           Because this Memorandum Order may contain confidential information, it has

    been released under seal, pending review by the parties to allow them to submit a single, jointly

    proposed, redacted version (if necessary) of the Memorandum Order. Any such redacted version

    shall be submitted no later than November 17, 2017 for review by the Court, along with a

    motion for redaction that includes a clear, factually-detailed explanation as to why disclosure of

    any proposed redacted material would "work a clearly defined and serious injury to the party

    seeking closure." Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal

    quotation marks and citation omitted). The Court will subsequently issue a publicly-available

    version of its Memorandum Order.


    Dated: November 14, 2017                                    CeuATAIA44
                                                          Christopher J. Burke
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     28
